Execution Version





--------------------------------------------------------------------------------



SEVENTH AMENDMENT


TO


CREDIT AGREEMENT

DATED AS OF NOVEMBER 9, 2017

AMONG

CALIFORNIA RESOURCES CORPORATION,
AS THE BORROWER,

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT, SWINGLINE LENDER
AND A LETTER OF CREDIT ISSUER,

BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT, SWINGLINE LENDER
AND A LETTER OF CREDIT ISSUER,

AND


THE LENDERS
PARTY HERETO



--------------------------------------------------------------------------------





    
        

--------------------------------------------------------------------------------


        


SEVENTH AMENDMENT TO CREDIT AGREEMENT
This Seventh Amendment to Credit Agreement (this “Amendment”) dated as of
November 9, 2017, is among California Resources Corporation, a Delaware
corporation (the “Borrower”), each of the undersigned Guarantors, each Lender
party hereto, and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (in such capacity, together with its successors and assigns, the
“Administrative Agent”).
RECITALS
A.The Borrower, the Administrative Agent and the Lenders from time to time party
thereto have entered into that certain Credit Agreement dated as of September
24, 2014 (as amended by the First Amendment to Credit Agreement dated as of
February 25, 2015, the Second Amendment to Credit Agreement dated as of November
2, 2015, the Third Amendment to Credit Agreement dated as of February 23, 2016,
the Fourth Amendment to Credit Agreement dated as of April 22, 2016, the Fifth
Amendment and Waiver to Credit Agreement dated as of August 12, 2016, the Sixth
Amendment to Credit Agreement dated as of February 14, 2017 and as further
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”).
B.The Borrower has requested and the Administrative Agent and the Lenders party
hereto have agreed to amend certain provisions of the Credit Agreement on the
terms and conditions set forth herein to, among other things, permit the
incurrence of the First Out Substitute Facility Indebtedness.
C.NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter
into this Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Definitions. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment, including the recitals hereto, has the
meaning assigned to such term in the Credit Agreement as amended hereby. Unless
otherwise indicated, all section references in this Amendment refer to sections
of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendments to Section 1.1.
(a)    The following defined terms are hereby amended and restated in their
entirety or added in their entirety, in each case to read as follows:
“2020 Notes” shall mean the Borrower’s $1,000,000,000 5.00% Senior Notes due
2020.
“2021 Notes” shall mean the Borrower’s $1,750,000,000 5.50% Senior Notes due
2021.
“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus ½ of 1%, (b) the rate of interest
in effect for such day as publicly


1
        

--------------------------------------------------------------------------------





announced from time to time by the Administrative Agent as its “prime rate” and
(c) the LIBOR Rate for a one-month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1.0%;
provided that, for the avoidance of doubt, for purposes of calculating the LIBOR
Rate pursuant to clause (c) above, the LIBOR Rate for any day shall be based on
the LIBOR Screen Rate (or if the LIBOR Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day for a period equal to one-month. The “prime rate” is a rate set
by the Administrative Agent based upon various factors, including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in the ABR due
to a change in such rate announced by the Administrative Agent, in the Federal
Funds Effective Rate or in the one-month LIBOR Rate shall take effect at the
opening of business on the day specified in the public announcement of such
change. If the ABR is being used as an alternate rate of interest pursuant to
Section 2.17 hereof, then the ABR shall be the greater of clause (a) and (b)
above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the ABR shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Change of Control” shall mean and be deemed to have occurred if:
(a) any Person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act, but excluding any employee benefit plan of such Person,
entity or “group” and their respective Subsidiaries and any Person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan), shall at any time have acquired direct or indirect beneficial
ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of
voting power of the outstanding Voting Stock of the Borrower having more than
35% of the ordinary voting power for the election of directors of the Borrower;
(b) occupation at any time of a majority of the seats (other than vacant seats)
on the Board of Directors of the Borrower by Persons who were not (i) directors
of the Borrower on the date of this Agreement, (ii) nominated or appointed by
the Board of Directors of the Borrower or (iii) approved by the Board of
Directors of the Borrower for consideration by shareholders as director
candidates prior to their election; or
(c) a “Change of Control” shall occur under the Senior Notes Documents.
“Consolidated Interest Charges” shall mean, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the sum of (a) interest, debt premium,
debt discount, fees, charges and related expenses of the Borrower and its
Subsidiaries to the extent paid in cash, in connection with borrowed money or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) the portion of cash rent
expense of the Borrower and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP minus (c) to
the extent included in such amount, fees, charges and related expenses incurred
in connection with the consummation of this Agreement, any amendment or other
modification hereto from time to time and/or the issuance, incurrence or
repayment of any Indebtedness permitted hereunder; provided, that Consolidated
Interest Charges


2
        
        

--------------------------------------------------------------------------------





shall include the portion of original issue discount on any Indebtedness in
excess of 500 basis points and the portion of payment-in-kind interest on any
Indebtedness in excess of 200 basis points.
“Elk Hills Power Plant” shall mean the 550 MW natural gas-fired, combined cycle
cogeneration facility commonly known as the Elk Hills Power Plant located in
western Kern County, California, approximately 25 miles west of Bakersfield,
California, near the intersection of Elk Hills Road and Skyline Road.
“First Lien Asset Coverage Ratio” shall mean as of the last day of each fiscal
quarter of the Borrower, the ratio of (a) the sum of (i) PV-10 and (ii) the
Hedge PV-10, in each case as reflected in the most recently delivered Reserve
Report to (b) the sum of the aggregate principal amount of all Indebtedness for
borrowed money that is secured by a Priority Lien (as defined in the Existing
Intercreditor Agreement).
“First Lien Intercreditor Agreement” shall mean the Intercreditor Agreement
among JPMorgan Chase Bank, N.A., as first-out agent, The Bank of New York Mellon
Trust Company, N.A., as second-out agent, and the other parties from time to
time party thereto, dated as of August 15, 2016, as it may be amended, restated,
supplemented or otherwise modified from time to time.
“First Out Collateral Agency Agreement” shall mean a collateral agency agreement
by and among the Borrower, the Administrative Agent as agent for the secured
parties under this Agreement, the agent for the secured parties under the First
Out Substitute Facility Credit Documents, and the First Out Collateral Agent in
the form of Exhibit L or another form otherwise reasonably acceptable to the
Majority Lenders.
“First Out Collateral Agent” shall mean the “Collateral Agent” as defined in the
First Out Collateral Agency Agreement.
“First Out Substitute Facility Credit Agreement” shall mean that certain Credit
Agreement to be dated on or around the Seventh Amendment Effective Date, among
the Borrower, as borrower, the banks and financial institutions party thereto as
lenders, the administrative agent thereunder, and the other parties party
thereto.
“First Out Substitute Facility Credit Documents” shall mean the First Out
Substitute Facility Credit Agreement, the First Out Collateral Agency Agreement
and any other security documents, instruments or certificates delivered or
contemplated to be delivered thereunder or in connection therewith.
“First Out Substitute Facility Indebtedness” shall mean the Indebtedness of the
Borrower and its Subsidiaries evidenced by the First Out Substitute Facility
Credit Documents.
“Flood Insurance Regulations” shall mean (a) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
(amending 42 USC 4001, et. seq.), as the same may be amended or recodified


3
        
        

--------------------------------------------------------------------------------





from time to time, (d) the Flood Insurance Reform Act of 2004, and (e) the
Biggert-Waters Flood Reform Act of 2012, and any regulations promulgated
thereunder.


“LIBOR Rate” shall mean, with respect to any LIBOR Loan for any Interest Period,
the LIBOR Screen Rate at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided that if the
LIBOR Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) then the LIBOR Rate shall be the Interpolated
Rate, provided, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.


“LIBOR Screen Rate” shall mean, for any day and time, with respect to any LIBOR
Loan for any Interest Period, the London interbank offered rate as administered
by Intercontinental Exchange Benchmark Administration Ltd. (or any other Person
that takes over the administration of such rate for Dollars) for a period equal
in length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion),
provided that if the LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to zero for the purposes of this Agreement.
“Maturity Date” shall mean the earlier to occur of (a) June 30, 2021, (b) in the
event that $100,000,000 or greater aggregate principal amount of 2020 Notes
remain outstanding on the date that is 273 days prior to their stated maturity
date (such 273rd day prior, the “2020 Notes Springing Maturity Date”), the 2020
Notes Springing Maturity Date and (c) in the event that $100,000,000 or greater
aggregate principal amount of 2021 Notes remain outstanding on the date that is
273 days prior to their stated maturity date (such 273rd day prior, the “2021
Notes Springing Maturity Date”), the 2021 Notes Springing Maturity Date.
“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under (a) (i) any Credit
Document or otherwise with respect to any Loan or Letter of Credit or under any
Secured Cash Management Agreement or Secured Hedge Agreement or (ii) any First
Out Substitute Facility Credit Document (collectively, the “First Out
Obligations”) or (b) the First Lien Second Out Credit Documents (the “First Lien
Second Out Obligations”), in each case, entered into with the Borrower or any of
its Subsidiaries, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof in any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Credit Documents,
First Out Substitute Facility Credit Documents and First Lien Second Out Credit
Documents (and any of their Subsidiaries to the extent they have obligations
under the Credit Documents) include the obligation (including Guarantee
Obligations) to pay principal, interest, charges, expenses, fees, attorney
costs,


4
        
        

--------------------------------------------------------------------------------





indemnities and other amounts payable by any Credit Party under any Credit
Document, First Out Substitute Facility Credit Document or First Lien Second Out
Credit Document. Notwithstanding the foregoing, solely with respect to any
Credit Party that is not an “eligible contract participant” under the Commodity
Exchange Act, Excluded Hedge Obligations of such Credit Party shall in any event
be excluded from “Obligations” owing by such Credit Party.
“Permitted Junior Refinancing Indebtedness” shall mean, with respect to any
Indebtedness for borrowed money (the “Refinanced Borrowed Money Indebtedness”),
any Permitted Junior Indebtedness issued or incurred in exchange for, or the net
proceeds of which are used to modify, extend, refinance, renew, replace or
refund (collectively, for purposes of this definition, to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Borrowed Money Indebtedness (or
previous refinancing thereof constituting Permitted Junior Refinancing
Indebtedness); provided that (A) the principal amount (or accreted value, if
applicable) of any such Permitted Junior Refinancing Indebtedness does not
exceed the principal amount (or accreted value, if applicable) of the Refinanced
Borrowed Money Indebtedness outstanding immediately prior to such Refinancing
except by an amount equal to the unpaid accrued interest and premium thereon
plus other amounts paid and fees and expenses incurred in connection with such
Refinancing plus an amount equal to any existing commitment unutilized and
letters of credit undrawn thereunder, (B) the direct and contingent obligors
with respect to such Permitted Junior Refinancing Indebtedness are not changed
(except that a Credit Party may be added as an additional obligor), (C) other
than with respect to a Refinancing in respect of Indebtedness permitted pursuant
to Section 11.1(g), such Permitted Junior Refinancing Indebtedness shall have a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Refinanced Borrowed Money Indebtedness (calculated at
the time such Permitted Junior Refinancing Indebtedness is incurred), (D) the
terms and conditions of any such Permitted Junior Refinancing Indebtedness,
taken as a whole, are not materially less favorable to the Lenders than the
terms and conditions of this Agreement (other than as to interest rates, fees,
floors, funding discounts and redemption, prepayment or make-whole premiums);
provided that a certificate of an Authorized Officer of the Borrower delivered
to the Administrative Agent at least three Business Days prior to the incurrence
or issuance of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement, (E) any such Permitted Junior Refinancing Indebtedness is
secured by the Liens on the Collateral that secure the First Out Obligations but
provide for collateral recovery in respect of such Liens to be junior to the
collateral recovery in respect of the First Out Obligations, (F) any such
Permitted Junior Refinancing Indebtedness is subject to the Existing
Intercreditor Agreement such that the lending parties under such Permitted
Junior Refinancing Indebtedness are “Priority Lien Secured Parties” (as defined
therein), (G) any such Permitted Junior Refinancing Indebtedness is subject to
the First Lien Intercreditor Agreement such that the lending parties under such
Permitted Junior Refinancing Indebtedness are “Second-Out Secured Parties” (as
defined therein), (H) any such Permitted Junior Refinancing Indebtedness is
subject to an intercreditor agreement as between the administrative agent for
the First Lien Second Out Secured Parties, as representative for such debt
holders, and the administrative agent for the Permitted Junior Refinancing
Indebtedness, as representative for


5
        
        

--------------------------------------------------------------------------------





such debt holders, in form and substance substantially similar to the First Lien
Intercreditor Agreement with such modifications as are necessary to provide that
under such agreement the First Lien Second Out Obligations will be priority
obligations and the Permitted Junior Refinancing Indebtedness will be secondary
obligations, or otherwise in a form reasonably acceptable to the Majority
Lenders and (I) any such Permitted Junior Refinancing Indebtedness has a
maturity date (taking into account any adjustable features of the maturity date)
that is not earlier than 91 days after the Maturity Date (determined at the time
of issuance or incurrence of such Permitted Junior Refinancing Indebtedness).
“Pledge Agreement” shall mean that certain Amended and Restated Pledge
Agreement, dated as of the Seventh Amendment Effective Date, among the Borrower,
the other pledgors party thereto and the Administrative Agent, for the benefit
of the Secured Parties.
“Secured Parties” shall mean, collectively, the Administrative Agent, the Letter
of Credit Issuer, each Lender, each Hedge Bank that is party to any Secured
Hedge Agreement, each Cash Management Bank that is a party to any Secured Cash
Management Agreement, the First Out Collateral Agent, each sub-agent pursuant to
Article XIII appointed by the Administrative Agent with respect to matters
relating to the Credit Documents and any administrative agent for and each
lender under the First Out Substitute Facility Indebtedness and any Permitted
Refinancing Indebtedness in respect thereof.
“Security Agreement” shall mean that certain Amended and Restated Security
Agreement, dated as of the Seventh Amendment Effective Date, among the Borrower,
the other grantors party thereto and the Administrative Agent, for the benefit
of the Secured Parties.
“Senior Notes” shall mean collectively, (a) the 2020 Notes; (b) the 2021 Notes;
and (c) the Borrower’s $2,250,000,000 6.00% Senior Notes due 2024.
“Seventh Amendment” shall mean that certain Seventh Amendment to Credit
Agreement, dated as of November 9, 2017, among the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.
“Seventh Amendment Effective Date” shall mean the Effective Date (as defined in
the Seventh Amendment).
(b)    The definition of “Applicable Margin” is hereby amended by (i) deleting
“(the “Calculation Period”)” in clause (a) thereof and (ii) amending and
restating clause (b) thereof in its entirety to read as follows:
“(b)    during a Borrowing Base Trigger Period, for any day, with respect to any
ABR Loan or LIBOR Loan, as the case may be, the rate per annum set forth in the
grid below based upon the Borrowing Base Utilization Percentage in effect on
such day:
Table 2


6
        
        

--------------------------------------------------------------------------------





Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
≥ 90%
< 90% but ≥ 75%
< 75% but ≥ 25%
< 25%
LIBOR Loans
4.00%
3.75%
3.50%
3.25%
ABR Loans
3.00%
2.75%
2.50%
2.25%
Commitment Fee Rate
0.50%
0.50%
0.50%
0.50%

provided that if for any day during a Borrowing Base Trigger Period, with
respect to any ABR Loan or LIBOR Loan, as the case may be, the rate per annum
set forth in the grid of Table 2 is lower than the rate per annum set forth in
the grid of Table 1, the rate per annum set forth in the grid of Table 1 shall
apply.
During a Borrowing Base Trigger Period, each change in the Commitment Fee Rate
or Applicable Margin shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change; provided, however, that if the Borrower fails to
deliver a Reserve Report pursuant to Section 10.13, and until such Reserve
Report is delivered, then the “Applicable Margin” means the rate per annum set
forth on Table 2 when the Borrowing Base Utilization Percentage is at its
highest level.”
(c)    The definition of “Collateral Requirements” is hereby amended by adding
“and subject to the requirements of Section 10.10(f) in the case of
non-Borrowing Base Properties acquired after the Sixth Amendment Effective
Date,” after “on behalf of the Secured Parties on or after the Fifth Amendment
Effective Date,” in clause (b) thereof.
(d)    The definition of “Consolidated First Lien First Out Secured Debt” is
hereby amended by replacing the parenthetical at the end thereof in its entirety
with the following parenthetical:
“(other than First Out Substitute Facility Indebtedness and First Lien Second
Out Junior Indebtedness)”.
(e)    The definition of “Excluded Property” is hereby amended by (i) deleting
“and” immediately before clause (e) thereof, (ii) replacing the “.” at the end
thereof with “and” and (iii) inserting a new clause (f) to read as follows:
“(f) from the Seventh Amendment Effective Date until the date the Administrative
Agent or any Lender elects that any such property shall no longer constitute
Excluded Property, each property set forth on Schedule 1.1(e).”
(f)    The definition of “Liquidity” is hereby amended by replacing “in favor of
any Person” with “solely in favor of Persons”.


7
        
        

--------------------------------------------------------------------------------





(g)    The definition of “Permitted Junior Indebtedness” is hereby amended by
(i) replacing “and” immediately before clause (b) thereof with “,” and (ii)
replacing “.” at the end of thereof with “and (c) any Indebtedness permitted
under Section 11.1(bb).”
(h)    The definition of “Revolving Commitment” is hereby amended by replacing
“Fifth Amendment Effective Date is $1,400,000,000” with “Seventh Amendment
Effective Date is $1,000,000,000” in the last sentence thereof.
(i)    The definition of “Security Documents” is hereby amended by (i) adding a
new clause (f) to read “(f) the First Out Collateral Agency Agreement” and (ii)
re-lettering former clause (f) as new clause (g).
(j)    The following definitions are hereby deleted in their entirety:
“Consolidated First Lien Secured Debt”; “Fifth Amendment Covenant Period”;
“First Lien Senior Secured Leverage Ratio”; and “Loan Documents”.
2.2    Amendment to Section 2.5. Subsection 2.5(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
“(b)    The Borrower hereby promises to pay to the Administrative Agent, for the
account of the Term Loan Lenders, equal quarterly installments, which shall be
due and payable on last Business Day of each March, June, September and
December, commencing September 30, 2019, in an amount equal to $12,500,000, with
the outstanding principal balance of the Term Loans due and payable on the
Maturity Date.”


2.3    Amendment to Section 2.10. Section 2.10 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
“2.10 Increased Costs, Illegality, Etc.
(a) In the event that any Lender, shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):
(i) that, due to a Change in Law occurring at any time or after the Funding
Date, which Change in Law shall (A) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, (B) subject any Lender to any Tax with respect to any
Credit Document or any LIBOR Loan made by it (other than (i) Taxes indemnifiable
under Section 5.4, or (ii) Excluded Taxes), or (C) impose on any Lender or the
London interbank market any other condition, cost or expense affecting this
Agreement or LIBOR Loans made by such Lender, which results in the cost to such
Lender of making, converting into, continuing or maintaining LIBOR Loans or
participating in Letters of Credit (in each case hereunder) increasing by an
amount which such Lender reasonably deems


8
        
        

--------------------------------------------------------------------------------





material or the amounts received or receivable by such Lender hereunder with
respect to the foregoing shall be reduced; or
(ii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);
then, and in any such event, such Lender shall within a reasonable time
thereafter give notice (if by telephone, confirmed in writing) to the Borrower
and to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, the Borrower shall pay to such
Lender, promptly (but no later than fifteen days) after receipt of written
demand therefor such additional amounts as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto) and (y) in
the case of clause (ii) above, the Borrower shall take one of the actions
specified in Section 2.10(b), as promptly as possible and, in any event, within
the time period required by applicable Requirements of Law.
(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(i) or (ii)0, the Borrower may (and in the case of a LIBOR
Loan affected pursuant to Section 2.10(a)(ii) shall) either (i) if the affected
LIBOR Loan is then being made pursuant to a Borrowing, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrower was notified by a Lender
pursuant to Section 2.10(a)(i) or (ii) or (ii) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan; provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).
(c) If, after the Funding Date, any Change in Law relating to capital adequacy
or liquidity requirements of any Lender or compliance by any Lender or its
parent with any Change in Law relating to capital adequacy or liquidity
requirements occurring after the Funding Date, has or would have the effect of
reducing the rate of return on such Lender’s or its parent’s capital or assets
as a consequence of such Lender’s commitments or obligations hereunder to a
level below that which such Lender or its parent could have achieved but for
such Change in Law (taking into consideration such Lender’s or its parent’s
policies with respect to capital adequacy or liquidity requirements), then from
time to time, promptly (but in any event no later than fifteen days) after
written demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being


9
        
        

--------------------------------------------------------------------------------





understood and agreed, however, that a Lender shall not be entitled to such
compensation as a result of such Lender’s compliance with, or pursuant to any
request or directive to comply with, any applicable Requirement of Law as in
effect on the Funding Date (except as otherwise set forth in the definition of
Change in Law). Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this Section 2.10(c), will give prompt
written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) upon receipt of such notice.”
2.4     Amendment to Section 2.16. Subsection 2.16(a)(iii) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“(iii)    no such increase shall cause the aggregate increases in Commitments
pursuant to this Section 2.16 to exceed the lesser of (a) $50,000,000 and (b)
the positive difference if any between (i) the Borrowing Base and (ii) the sum
of the Total Revolving Commitments and the Total Term Loans Commitments;”


2.5    Amendment to Article 2. Article 2 of the Credit Agreement is hereby
amended by inserting the following new Section 2.17 to read as follows:
“2.17. Alternate Rate of Interest.
(a) If prior to the commencement of any Interest Period for a Borrowing of LIBOR
Loans:
(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBOR Rate (including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis), for such Interest
Period; or
(ii) the Administrative Agent is advised by (x) in the case of a Revolving
Borrowing of LIBOR Loans, the Majority Revolving Lenders or (y) in the case of a
Term Loan Borrowing of LIBOR Loans, the Majority Term Loan Lenders, that the
LIBOR Rate for such Interest Period will not adequately and fairly reflect the
cost to such Revolving Lenders or Term Loan Lenders, as applicable, of making or
maintaining their Revolving Loans or their Term Loans, as applicable, included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or e-mail or other electronic means as promptly
as practicable thereafter and, until the Administrative Agent notifies the
Borrower and the applicable Lenders that the circumstances giving rise to such
notice no longer exist, (A) any Notice of Conversion or Continuation that
requests the conversion of any Borrowing to, or


10
        
        

--------------------------------------------------------------------------------





continuation of any Borrowing as, a Borrowing of LIBOR Loans shall be
ineffective and (B) if any Notice of Borrowing requests a Borrowing of LIBOR
Loans, such Borrowing shall be made as a Borrowing of ABR Loans; provided that
if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBOR Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 14.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Majority Lenders stating that such Majority Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.17(b), only to the extent the LIBOR
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (x) any Notice of Conversion or Continuation that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Borrowing of LIBOR Loans shall be ineffective, (y) if any Notice of Borrowing
requests a Borrowing of LIBOR Loans, such Borrowing shall be made as a Borrowing
of ABR Loans; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.”
2.6    Amendment to Section 5.2.
(a)    Subsection 5.2(e) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“(e)    Repayment of Loans Following Disposition of Non-Borrowing Base
Properties. If the Borrower or any one of the other Credit Parties consummates a
Disposition (other than (i) Dispositions valued in good faith by the Borrower at
less than $1,000,000 individually or $10,000,000 in the aggregate for any fiscal
year of the Borrower, (ii) Exploration and Development Dispositions for which
any cash received is used to pay or reimburse costs and expenses incurred in the
conduct of exploration and development operations in connection with the related
Development Joint Venture, farm-ins or farm-outs,


11
        
        

--------------------------------------------------------------------------------





(iii) Dispositions of any non-Borrowing Base Properties (including net profits
interests) to any Development Joint Venture (including any NPI JV) on or after
the Sixth Amendment Effective Date for which the consideration received is
reinvested in any Development Joint Venture (including any NPI JV) or in any of
the Credit Parties’ Oil and Gas Properties and (iv) a Disposition of the Elk
Hills Power Plant), to a Person other than the Borrower or any one of the other
Credit Parties (x) of properties not constituting Borrowing Base Properties or
(y) of any Stock or Stock Equivalents of any Subsidiary owning properties not
constituting Borrowing Base Properties (each such Disposition, other than those
listed in the foregoing clauses (i), (ii), (iii) or (iv), a “Non-Borrowing Base
Disposition”), the Borrower shall:
(A) in the event the Net Cash Proceeds obtained from such Non-Borrowing Base
Disposition together with the aggregate Net Cash Proceeds for all other such
Non-Borrowing Base Dispositions since the Seventh Amendment Effective Date are
less than or equal to $500,000,000, on the Business Day after receiving such
proceeds (1) prepay the Term Loans at par in an aggregate principal amount equal
to the lesser of (I) 25% of the Net Cash Proceeds obtained from such
Non-Borrowing Base Disposition which are less than or equal to $500,000,000 when
aggregated with the aggregate Net Cash Proceeds for all other such Non-Borrowing
Base Dispositions since the Seventh Amendment Effective Date and (II) the sum of
the then-outstanding Term Loans and (2) repay the Revolving Loans in an
aggregate principal amount equal to the positive difference, if any, between (x)
25% of the Net Cash Proceeds obtained from such Non-Borrowing Base Disposition
which are less than or equal to $500,000,000 when aggregated with the aggregate
Net Cash Proceeds for all other such Non-Borrowing Base Dispositions since the
Seventh Amendment Effective Date and (y) the amount of the prepayment of Term
Loans required by Section 5.2(e)(A)(1);
(B) in the event the Net Cash Proceeds obtained from such Non-Borrowing Base
Disposition together with the aggregate Net Cash Proceeds for all other such
Non-Borrowing Base Dispositions since the Seventh Amendment Effective Date are
greater than $500,000,000, but less than or equal to $1,000,000,000, on the
Business Day after receiving such proceeds (1) prepay the Term Loans at par in
an aggregate principal amount equal to the lesser of (I) 50% of the Net Cash
Proceeds obtained from such Non-Borrowing Base Disposition which exceed
$500,000,000 but are less than or equal to $1,000,000,000 when aggregated with
the aggregate Net Cash Proceeds for all other such Non-Borrowing Base
Dispositions since the Seventh Amendment Effective Date and (II) the sum of the
then-outstanding Term Loans and (2) repay the Revolving Loans in an aggregate
principal amount equal to the positive difference, if any, between (x) 50% of
the Net Cash Proceeds obtained from such Non-Borrowing Base Disposition which
exceed $500,000,000 but are less than or equal to $1,000,000,000 when aggregated
with the aggregate Net Cash Proceeds for all other such Non-Borrowing Base
Dispositions since the Seventh Amendment Effective Date and (y) the amount of
the prepayment of Term Loans required by Section 5.2(e)(B)(1); or


12
        
        

--------------------------------------------------------------------------------





(C) in the event the Net Cash Proceeds obtained from such Non-Borrowing Base
Disposition together with the aggregate Net Cash Proceeds for all other such
Non-Borrowing Base Dispositions since the Seventh Amendment Effective Date are
greater than $1,000,000,000, on the Business Day after receiving such proceeds
(1) prepay the Term Loans at par in an aggregate principal amount equal to the
lesser of (I) 75% of the Net Cash Proceeds obtained from such Non-Borrowing Base
Disposition which exceed $1,000,000,000 when aggregated with the aggregate Net
Cash Proceeds for all other such Non-Borrowing Base Dispositions since the
Seventh Amendment Effective Date and (II) the sum of the then-outstanding Term
Loans, and (2) repay the Revolving Loans in an aggregate principal amount equal
to the positive difference, if any, between (x) 75% of the Net Cash Proceeds
obtained from such Non-Borrowing Base Disposition which exceed $1,000,000,000
when aggregated with the aggregate Net Cash Proceeds for all other such
Non-Borrowing Base Dispositions since the Seventh Amendment Effective Date and
(y) the amount of the prepayment of Term Loans required by Section 5.2(e)(C)(1);
provided, that contemporaneously with any repayment of Revolving Loans made
pursuant to Section 5.2(e)(C)(2), the Total Revolving Commitment shall be
reduced by the amount of such repayment;
provided that in the event of a Disposition of the Elk Hills Power Plant, the
Borrower shall (1) prepay the Term Loans at par in an aggregate principal amount
equal to the lesser of (I) 50% of the Net Cash Proceeds obtained from such
Disposition of the Elk Hills Power Plant and (II) the sum of the
then-outstanding Term Loans and (2) repay the Revolving Loans in an aggregate
principal amount equal to the positive difference, if any, between (x) 50% of
the Net Cash Proceeds obtained from such Disposition of the Elk Hills Power
Plant and (y) the amount of the prepayment of Term Loans required by clause (1)
immediately above; provided further, notwithstanding the second proviso
following Section 5.2(h), any such prepayment of Term Loans in connection with
any Non-Borrowing Base Disposition or the Disposition of the Elk Hills Power
Plant prepayment shall be applied in direct order of maturity among such Term
Loans; provided further that, Net Cash Proceeds obtained from any Non-Borrowing
Base Disposition or Disposition of the Elk Hills Power Plant that are not
required to be applied to prepay the Loans pursuant to Section 5.2(e)(A),
Section 5.2(e)(B) or Section 5.2(e)(C) above or the second foregoing proviso may
be (x) used or reserved for a purpose permitted by Section 11.7(a)(i), (y) used
or otherwise reserved for general corporate purposes (other than, for the
avoidance of doubt, prepayment of any Indebtedness (excluding prepayment of
First Out Obligations arising under the Credit Documents)) or (z) used or
reserved to make O&G Expenditures.”
(b)    Subsection 5.2(g) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“(g) Repayment of Loans Following Incurrence of Indebtedness. If the Borrower or
any one of the other Credit Parties incurs any Indebtedness other than Revolving
Loans, Permitted Refinancing Indebtedness and Indebtedness permitted under
subsections (c) (to the extent the intercompany loan or advance is between two
Credit Parties), (g), (j) and (m)


13
        
        

--------------------------------------------------------------------------------





of Section 11.1, the Borrower shall, on the Business Day after receiving such
proceeds, (i) prepay the Term Loans at par in an aggregate principal amount
equal to the lesser of (A) 100% of the Net Cash Proceeds obtained from such
incurrence (minus at any time after the Seventh Amendment Effective Date, any
Net Cash Proceeds used or reserved (for a period not to exceed four (4) calendar
months) for a purpose permitted by Section 11.7(a)(ii)) and (B) the sum of the
then outstanding Term Loans and (ii) repay the Revolving Loans with any such Net
Cash Proceeds remaining after giving effect to the prepayment of Term Loans
required by Section 5.2(g)(i); provided, further, that contemporaneously with
any repayment of Revolving Loans made pursuant to Section 5.2(g)(ii), the Total
Revolving Commitment shall be reduced by the amount of such repayment.”
(c)    Subsection 5.2(h) of the Credit Agreement is hereby deleted in its
entirety and the subsequent clauses re-numbered accordingly.
2.7    Amendment to Article IX. Article IX of the Credit Agreement is hereby
amended by adding the following Section 9.25 at the end thereof.
“As of the Seventh Amendment Effective Date, Schedule 9.25 identifies all
Mortgaged Property such that if such Mortgaged Property were located in a
special flood hazard area, such Mortgaged Property would require flood insurance
pursuant to the Flood Insurance Regulations.
2.8    Amendment to Section 10.3. Section 10.3 of the Credit Agreement is hereby
amended by adding the following sentence at the end thereof:
“If any Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) constitutes Mortgaged Property, each applicable Credit Party shall
maintain in full force and effect flood insurance for such property, structures
and contents in such amount and for so long as required by the Flood Insurance
Regulations.”
2.9    Amendment to Section 10.10. Section 10.10 of the Credit Agreement is
hereby amended by adding new clauses (g) and (h) to read as follows:
(g)    Within twenty (20) days of the Seventh Amendment Effective Date (or such
longer period as the Majority Lenders may agree in their sole discretion), the
applicable Credit Parties shall execute and deliver to the Administrative Agent
Mortgages with respect to each property set forth on Schedule 9.25; provided
that the Administrative Agent will provide five (5) Business Days’ advance
notice to the Lenders before recording any Mortgages delivered in connection
with this Section 10.10(g) and, absent an objection from any Lender by notice to
the Administrative Agent of additional flood due diligence requirements with
respect to such Mortgaged Properties, the Administrative Agent will proceed to
record such Mortgages.
(h) Within twenty (20) days of the day on which the Administrative Agent
provides notice to the Borrower of the election by the Administrative Agent or
any Lender that a


14
        
        

--------------------------------------------------------------------------------





property listed on Schedule 1.1(e) shall no longer constitute Excluded Property
(or such longer period as the Majority Lenders may agree in their sole
discretion), the applicable Credit Parties shall execute and deliver to the
Administrative Agent Mortgages with respect to each such property; provided that
the Administrative Agent will provide five (5) Business Days’ advance notice to
the Lenders before recording any Mortgages delivered in connection with any such
election and, absent an objection from any Lender by notice to the
Administrative Agent of additional flood due diligence requirements with respect
to such Mortgaged Properties, the Administrative Agent will proceed to record
such Mortgages.
2.10    Amendment to Section 11.1.    Section 11.1 of the Credit Agreement is
hereby amended by (a) replacing “(aa)” in Subsection 11.1(y) with “(cc)”, (b)
replacing “750,000,000” at the end of Subsection 11.1(z) with “150,000,000”, (c)
deleting “and” at the end of Subsection 11.1(z), (d) replacing “.” at the end of
Subsection 11.1(aa) with “;” and (e) adding new Subsections 11.1(bb) and
11.1(cc) to read as follows:
“(bb)    (1) First Out Substitute Facility Indebtedness in an aggregate
outstanding principal amount not to exceed the positive difference between (x)
the greater of (i) the Borrowing Base and (ii) $2,200,000,000 and (y) the Total
Commitment (such amount, the “First Out Substitute Facility Cap”); provided that
(i) such Indebtedness is subject to the Existing Intercreditor Agreement such
that the lending parties under such Indebtedness are “Priority Lien Secured
Parties” (as defined therein), (ii) such Indebtedness is subject to the First
Lien Intercreditor Agreement such that the lending parties under such
Indebtedness are “First Out Secured Parties” (as defined therein), (iii) is
subject to a First Out Collateral Agency Agreement, (iv) has a maturity date
(taking into account any adjustable features of the maturity date) that is not
earlier than 91 days after the Maturity Date (determined at the time of issuance
or incurrence of such Indebtedness), (v) is issued at market terms, as certified
by an Authorized Officer of the Borrower in good faith, which certification may
be made at the time that the documents governing such Indebtedness are entered
into and (vi) may not be mandatorily prepaid prior to the repayment of the Term
Loans (except regularly scheduled amortization payments not to exceed 1%
annually of the original principal amount of such Indebtedness or as a result of
a change of control or asset sale); provided, further, that the First Out
Substitute Facility Credit Documents and the terms of such Indebtedness shall be
(A) reasonably satisfactory to the Majority Lenders or (B) either (x) not
materially more restrictive, taken as a whole, to the Borrower and its
Subsidiaries, than the Credit Documents (or if materially more restrictive, the
Lenders receive the benefit of the more restrictive terms which, for the
avoidance of doubt, may be provided to the Lenders without consent) or (y) if
more restrictive, then such more restrictive terms are only applicable after all
of the First Out Obligations (other than First Out Obligations arising under the
First Out Substitute Facility Credit Documents) then due shall have been
indefeasibly paid in full in cash, in each case, as certified by an Authorized
Officer of the Borrower in good faith and (2) any Permitted Refinancing
Indebtedness issued or incurred to refinance such Indebtedness; and
(cc) Permitted Junior Refinancing Indebtedness.”


15
        
        

--------------------------------------------------------------------------------





2.11    Amendment to Section 11.2.
(a)    Subsection 11.2(a) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“(a)    Liens arising under the (i) Credit Documents and (ii) First Out
Substitute Facility Credit Documents, in each case, to secure the First Out
Obligations (including Liens contemplated by Section 3.8); provided that the
First Out Obligations secured by Liens arising under the First Out Substitute
Facility Credit Documents shall not exceed the First Out Substitute Facility
Cap;”
(b)    Section 11.2 of the Credit Agreement is hereby amended by (a) deleting
“and” at the end of Subsection 11.2(aa), (b) replacing “.” at the end of
Subsection 11.2(bb) with “; and” and (c) adding new Subsection 11.2(cc) to read
as follows:
“(cc) Liens securing Permitted Junior Refinancing Indebtedness.”
2.12    Amendment to Section 11.4. The final paragraph of Subsection 11.4(a)
shall be amended and restated in its entirety as follows:
“provided, however, that at least 75% (or with respect to Non-Borrowing Base
Dispositions or a Disposition of the Elk Hills Power Plant under Section
11.4(a)(xiii) only, the respective percentage of cash necessary for the Borrower
to satisfy its Loan prepayment obligations under Section 5.2(e)) of the
consideration received by the Borrower or any Subsidiary in connection with a
Disposition permitted under this Section 11.4(a) is in the form of cash (other
than (A) any Disposition permitted under subsections (i), (iii)-(iv),
(vii)-(ix), (xi), (xii) or (xv) of Section 11.4(a), (B) any Dispositions of net
profits interests to any NPI JV on or after the Sixth Amendment Effective Date
and (C) any Disposition consisting of (x) farm-in or farm-out transactions
permitted under this Section 11.4(a) or (y) Proved Reserves disposed of to a
Development Joint Venture (including an NPI JV); provided that (1) any portion
of such Dispositions under clauses (B) or (C) (an “Exploration and Development
Disposition”) constituting Borrowing Base Properties is subject to the terms of
Section 11.4(a)(ii), (2) the PV-9, as set forth in the most recently delivered
Reserve Report, of any such Borrowing Base Properties included in such
Exploration and Development Disposition, is in the aggregate less than or equal
to $250,000,000 during the term of this Agreement and (3) cash received in such
Exploration and Development Disposition may be used to fund exploration and
development operations); provided further that if the consideration for any
Disposition (other than Dispositions referenced in clauses (A) (excluding any
Disposition under subsection 11.4(a)(iii) made to a Subsidiary that is not a
Credit Party), (B) and (C) above) equals or exceeds $100,000,000, such
Disposition shall be for Fair Market Value and the determination of Fair Market
Value shall be confirmed by an investment bank or made by an independent
third-party reasonably acceptable to the Administrative Agent.”
2.13    Amendment to Section 11.5. Subsection 11.5(b) of the Credit Agreement is
hereby amended by (a) deleting “and” at the end of Subsection 11.5(b)(xx), (b)
replacing “.” at the end


16
        
        

--------------------------------------------------------------------------------





of Subsection 11.5(b)(xxi) with “; and” and (c) adding a new Subsection
11.5(b)(xxii) to read as follows:
“(xxii) Investments in office buildings or other similar commercial real
property useful for the operations of the Borrower in an amount not to exceed
$50,000,000 in the aggregate.”
2.14    Amendment to Section 11.7. Subsections 11.7(a) and 11.7(b) of the Credit
Agreement are amended and restated in their entirety to read as follows:
“(a)    Except as permitted by Section 11.7(b), the Borrower shall not, and
shall not permit the other Credit Parties to, make any prepayment, repurchase,
redemption or defeasance of the Senior Notes, any Permitted Junior Indebtedness,
Permitted Junior Refinancing Indebtedness or any Permitted Additional Debt (it
being understood that payments of regularly scheduled cash interest in respect
of, payment of principal on the scheduled maturity date of, the Senior Notes,
Permitted Junior Indebtedness (only to the extent permitted under the definition
thereof), Permitted Junior Refinancing Indebtedness or Permitted Additional Debt
shall be permitted prior to maturity, as applicable), except the Borrower or any
Credit Party, as applicable, may:
(i)    after giving effect to any prepayment of Loans required by Section 5.2(e)
as the result of a Non-Borrowing Base Disposition or Disposition of the Elk
Hills Power Plant, as applicable, prepay, repurchase, redeem or defease any
Permitted Additional Debt, the Senior Notes, Permitted Second Lien Indebtedness
or Permitted Junior Refinancing Indebtedness with an amount up to (w) for all
Net Cash Proceeds obtained as consideration for a Non-Borrowing Base Disposition
that total less than or equal to $500,000,000 when aggregated with all
consideration obtained for Non-Borrowing Base Dispositions since the Seventh
Amendment Effective Date, 75% multiplied by the sum of (A) such Net Cash
Proceeds and (B) Permitted Additional Debt, Senior Notes, Permitted Second Lien
Indebtedness or Permitted Junior Refinancing Indebtedness obtained as
consideration for such Non-Borrowing Base Disposition (such amount reduced by
any portion of the total consideration for such Disposition received by the
Borrower or such other Credit Party in the form of Permitted Additional Debt,
Senior Notes, Permitted Second Lien Indebtedness or Permitted Junior Refinancing
Indebtedness), (x) for all Net Cash Proceeds obtained as consideration for a
Non-Borrowing Base Disposition that total greater than $500,000,000 but less
than or equal to $1,000,000,000 when aggregated with all consideration obtained
for Non-Borrowing Base Dispositions since the Seventh Amendment Effective Date,
50% multiplied by the sum of (A) such Net Cash Proceeds and (B) Permitted
Additional Debt, Senior Notes, Permitted Second Lien Indebtedness or Permitted
Junior Refinancing Indebtedness obtained as consideration for such Non-Borrowing
Base Disposition (such amount reduced by any portion of the total consideration
for such Disposition received by the Borrower or such other Credit Party in the
form of Permitted Additional Debt, Senior Notes, Permitted Second Lien
Indebtedness or Permitted Junior Refinancing Indebtedness), (y) for all Net Cash
Proceeds obtained as consideration for a Non-Borrowing Base


17
        
        

--------------------------------------------------------------------------------





Disposition that total greater than $1,000,000,000 when aggregated with all
consideration obtained for Non-Borrowing Base Dispositions since the Seventh
Amendment Effective Date, 25% multiplied by the sum of (A) such Net Cash
Proceeds and (B) Permitted Additional Debt, Senior Notes, Permitted Second Lien
Indebtedness or Permitted Junior Refinancing Indebtedness obtained as
consideration for such Non-Borrowing Base Disposition (such amount reduced by
any portion of the total consideration for such Disposition received by the
Borrower or such other Credit Party in the form of Permitted Additional Debt,
Senior Notes, Permitted Second Lien Indebtedness or Permitted Junior Refinancing
Indebtedness) or (z) for all Net Cash Proceeds obtained as consideration for a
Disposition of the Elk Hills Power Plant, 50% multiplied by the sum of (A) such
Net Cash Proceeds and (B) Permitted Additional Debt, Senior Notes, Permitted
Second Lien Indebtedness or Permitted Junior Refinancing Indebtedness obtained
as consideration for such Disposition (such amount reduced by any portion of the
total consideration for such Disposition received by the Borrower or such other
Credit Party in the form of Permitted Additional Debt, Senior Notes, Permitted
Second Lien Indebtedness or Permitted Junior Refinancing Indebtedness).
(ii)    prepay, repurchase, redeem or defease any Permitted Additional Debt, the
Senior Notes, Permitted Second Lien Indebtedness or Permitted Junior Refinancing
Indebtedness with an amount up to 100% multiplied by the sum of (x) Net Cash
Proceeds plus (y) Permitted Additional Debt, Senior Notes, Permitted Second Lien
Indebtedness or Permitted Junior Refinancing Indebtedness obtained as proceeds,
in each case of any incurrence of Indebtedness permitted under Section 11.1(aa)
(such amount reduced by any portion of the total proceeds of such incurrence
received by the Borrower or such other Credit Party in the form of Permitted
Additional Debt, Senior Notes, Permitted Second Lien Indebtedness or Permitted
Junior Refinancing Indebtedness (which Permitted Additional Debt, Senior Notes,
Permitted Second Lien Indebtedness or Permitted Junior Refinancing Indebtedness
may comprise up to 100% of such total proceeds));
(iii)    within four months of the date of any Non-Borrowing Base Disposition or
the Disposition of the Elk Hills Power Plant, as applicable, prepay, repurchase,
redeem or defease any Permitted Additional Debt, the Senior Notes, Permitted
Second Lien Indebtedness or Permitted Junior Refinancing Indebtedness with the
proceeds of Revolving Loans in an amount equal to the positive difference, if
any, between (x) the amount of proceeds of such Non-Borrowing Base Disposition
or such Disposition of the Elk Hills Power Plant that would be permitted to be
used to prepay, repurchase, redeem or defease any Permitted Additional Debt,
Senior Notes, Permitted Second Lien Indebtedness or Permitted Junior Refinancing
Indebtedness pursuant to Section 11.7(a)(i) and (y) the amount of proceeds of
such Non-Borrowing Base Disposition or such Disposition of the Elk Hills Power
Plant, as the case may be, that were previously used to prepay, repurchase,
redeem or defease Permitted Additional Debt, Senior Notes Permitted Second Lien


18
        
        

--------------------------------------------------------------------------------





Indebtedness or Permitted Junior Refinancing Indebtedness pursuant to Section
11.7(a)(i); and
(iv)    prepay, repurchase, redeem, defease or exchange any Indebtedness for
borrowed money at a discount to par with Net Cash Proceeds of the incurrence of,
or exchange for, Indebtedness incurred under Section 11.1(cc).
provided that (1) after giving pro forma effect to such prepayment repurchase,
redemption or defeasance, Liquidity is equal to $250,000,000 or greater, (2) no
Event of Default has occurred and is continuing, (3) after giving pro forma
effect to such prepayment, repurchase, redemption or defeasance and any related
pro forma adjustment (including, without limitation, any substantially
concurrent incurrence of Indebtedness or Disposition and with such pro forma
adjustments including the recalculation of PV-10 on a pro forma basis), the
Borrower is in pro forma compliance with the Financial Performance Covenants set
forth in Section 11.11, (4) the principal amount of such Indebtedness is
prepaid, repurchased, redeemed or defeased at a discount of 20% to par or
greater (calculated for each prepayment, repurchase, redemption or defeasance on
a weighted average basis giving effect (in addition to the discount in such
prepayment, repurchase, redemption or defeasance) to any prior discount in
prepayments, repurchases, redemptions or defeasances that have occurred from the
first day of the calendar quarter in which such prepayment, repurchase,
redemption or defeasance is consummated to the date such prepayment, repurchase,
redemption or defeasance is consummated (it being understood that such
calculation shall be made exclusive of any consideration paid to the holders of
such Indebtedness in the form of Stock or the cash proceeds of Stock used to
prepay, repurchase, redeem or defease such Indebtedness)) and (5) in the case of
any prepayment, repurchase, redemption, defeasance or exchange with proceeds of
Permitted Junior Refinancing Indebtedness after giving pro forma effect to such
prepayment, repurchase, redemption or defeasance, there is no increase in the
Consolidated Interest Charges. Notwithstanding anything to the contrary
contained in this Section 11.7(a), the Borrower may use the proceeds of
Revolving Loans to prepay, repurchase, redeem or defease up to $100,000,000
aggregate principal amount of 2020 Notes and 2021 Notes after the Seventh
Amendment Effective Date. For the avoidance of doubt, for the purposes of this
Section 11.7(a), the amount of any Senior Notes, Permitted Second Lien
Indebtedness or Permitted Junior Refinancing Indebtedness shall be calculated
using the Fair Market Value of such Senior Notes, Permitted Second Lien
Indebtedness or Permitted Junior Refinancing Indebtedness at the time of the
prepayment, repurchase, redemption or defeasance thereof;
(b) Notwithstanding the foregoing, nothing in Section 11.7(a) shall prohibit (i)
the repayment or prepayment of intercompany subordinated Indebtedness owed among
the Borrower and/or the Subsidiaries, in either case unless an Event of Default
has occurred and is continuing and the Borrower has received a notice from the
Administrative Agent instructing it not to make or permit the Borrower and/or
the Subsidiaries to make any such repayment or prepayment, (ii) substantially
concurrent transfers of credit positions in connection with intercompany debt
restructurings so long as such Indebtedness is permitted by Section 11.1 after
giving effect to such transfer or (iii) the prepayment, repurchase, redemption
or other


19
        
        

--------------------------------------------------------------------------------





defeasance of the Senior Notes, any Permitted Junior Indebtedness, any Permitted
Junior Refinancing Indebtedness or any Permitted Additional Debt (x) with the
amount of the Net Cash Proceeds of the issuance or sale of Stock (other than
Disqualified Stock) of the Borrower within four months of the issuance of such
Stock (such amount, an “Equity Funded Prepayment”), (y) with the proceeds of
Revolving Loans in an amount equal to the positive difference, if any, between
an Equity Funded Prepayment and the amount of such Equity Funded Prepayment that
are actually used to prepay, repurchase, redeem or defease Permitted Additional
Debt, Senior Notes, Permitted Second Lien Indebtedness or Permitted Junior
Refinancing Indebtedness pursuant to the foregoing clause (x) within four months
of the related issuance of Stock or (z) in exchange for Stock (other than
Disqualified Stock) of the Borrower; and”
2.15    Amendment to Section 11.11. Section 11.11 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
“Section 11.11 Financial Performance Covenants.
(a)    First Lien First Out Leverage Ratio. The Borrower will not permit the
First Lien First Out Leverage Ratio as of the last day of each fiscal quarter of
the Borrower to be greater than the ratio applicable to such fiscal quarter set
forth below:
Fiscal Quarter Ending
First Lien First Out Leverage Ratio
September 30, 2017 through December 31, 2019
1.90 to 1.00
Thereafter
1.50 to 1.00



(b)    Interest Expense Ratio. The Borrower will not permit the Interest Expense
Ratio as of the last day of each fiscal quarter of the Borrower to be less than
1.20 to 1:00.
(c)    First Lien Asset Coverage Ratio. The Borrower will not permit the First
Lien Asset Coverage Ratio as of the last day of each fiscal quarter of the
Borrower to be less than 1.20 to 1.00.
(d)    Liquidity. The Borrower will not permit Liquidity to be less than
$150,000,000 as of the last day of each calendar month. Together with the
delivery of the information required to be delivered pursuant to Section 10.15,
the Borrower will deliver a certificate of an Authorized Officer certifying the
amount of Liquidity as of the last day of the preceding calendar month and
showing, in reasonable detail, supporting information and calculations
reflecting the amount of such Liquidity.”


20
        
        

--------------------------------------------------------------------------------





2.16    Amendment to Section 12.3.    Subsection 12.3(a) of the Credit Agreement
is hereby amended by (a) inserting “10.10(g),” immediately before “10.11(c)”
contained therein and (b) deleting “Article” contained therein.
2.17    Amendment to Section 13.7. Section 13.7 of the Credit Agreement is
hereby amended by replacing “Loan Documents” contained therein with “Credit
Documents”.
2.18    Amendment to Section 14.1. Section 14.1 of the Credit Agreement is
hereby amended by (a) inserting “(including, for the avoidance of doubt, Section
2.17)” immediately after “Except as expressly set forth in this Agreement” in
the first sentence thereof, (b) inserting “the Maturity Date or” immediately
after the second instance of “or extend” contained in clause (i) of the second
proviso thereof and (c) replacing “final paragraph of Article 11.15” contained
in clause (ii) of the second proviso thereof with “provisions of Article XII
following Section 12.10”.
2.19    Amendment to Schedules. (a) Schedule 1.1(a) of the Credit Agreement is
hereby amended by deleting such Schedule in its entirety and replacing it with
Schedule 1.1(a) attached hereto, (b) Schedule 1.1(e) attached hereto is hereby
added to the Credit Agreement as Schedule 1.1(e) thereto and (c) Schedule 9.25
attached hereto is hereby added to the Credit Agreement as Schedule 9.25
thereto.
2.20    Amendment to Exhibits. Exhibit L attached hereto is hereby added to the
Credit Agreement as Exhibit L and the following reference thereto is hereby
added to the list of “Schedules and Exhibits” at the end thereof: “Exhibit L:
Form of First Out Collateral Agency Agreement”.
2.21    Amendment and Restatement of Security Documents. The Majority Lenders
hereby direct the Administrative Agent on behalf of the Secured Parties to enter
into the Security Agreement and the Pledge Agreement.
Section 3.    Effectiveness. This Amendment shall become effective on the first
date on which each of the conditions set forth in this Section 3 is satisfied
(the “Effective Date”):
3.1    The Administrative Agent shall have received duly executed counterparts
(in such number as may be requested by the Administrative Agent) of (a) this
Amendment from the Borrower, each Guarantor and each Lender, (b) the First Out
Collateral Agency Agreement from each of the parties party thereto, (c) the
Security Agreement from each of the parties party thereto, (d) the Pledge
Agreement from each of the parties party thereto and (e) priority confirmation
joinders to each of the Existing Intercreditor Agreement and the First Lien
Intercreditor Agreement.
3.2    The Administrative Agent shall have received an opinion by Sullivan &
Cromwell LLP, as counsel to the Credit Parties, in a form reasonably
satisfactory to the Administrative Agent.
3.3    As a concurrent condition to the occurrence of the Effective Date, the
Borrower shall have (a) prepaid the outstanding Term Loans in the amount
required to cause Total Term Loan Exposure to be no more than $200,000,000 and
(b) repaid outstanding Revolving Loans in the amount equal to the remaining Net
Cash Proceeds of First Out Substitute Facility Indebtedness


21
        
        

--------------------------------------------------------------------------------





after giving effect to the prepayment of outstanding Term Loans in clause (a),
in each case, with the Net Cash Proceeds of the First Out Substitute Facility
Indebtedness.
3.4    The Borrower shall have permanently reduced the Total Revolving
Commitment by $400,000,000 pursuant to the terms of Section 4.2(a) of the Credit
Agreement.
3.5    The Borrower shall have received Net Cash Proceeds of the First Out
Substitute Facility Indebtedness in an amount not less than $900,000,000.
3.6    After giving effect to the transactions described in Sections 3.3 and 3.4
hereof, Liquidity shall not be less than $500,000,000.
3.7    The Administrative Agent shall have received (a) a “Life-of- Loan”
Federal Emergency Standard Flood Hazard Determination with respect to any Real
Property encumbered by any Mortgage with a structure (including any structure
with at least two walls and a roof) or manufactured mobilehome and (b) if such
Real Property is located in a special flood hazard area, (i) a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and each relevant Credit Party, and (ii) evidence of flood
insurance on such terms and in such amounts as required by the Flood Insurance
Regulations reasonably satisfactory to each Lender.
3.8    The Borrower shall have paid (a) an amendment fee payable to the
Administrative Agent for the account of each of the Revolving Lenders and Term
Loan Lenders (including JPMorgan Chase Bank, N.A.) in an amount equal to 37.5
basis points on each such Revolving Lender’s Revolving Commitment and such Term
Loan Lender’s Term Loan Commitment, as applicable, in effect on the Effective
Date and (b) to the extent invoiced, all fees and other amounts due and payable
on or prior to the Effective Date, including all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.
3.9    No Default or Event of Default shall have occurred and be continuing as
of the date hereof, after giving effect to the terms of this Amendment.
Section 4.    Termination. If one or more of the conditions set forth in Section
3 hereof has not been satisfied on or before December 31, 2017 (the “Termination
Date”), this Amendment shall automatically terminate on the Termination Date and
shall be of no force or effect.
Section 5.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 6.    Miscellaneous.
6.1    (a) On and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each other
Credit Document to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended or otherwise modified by this Amendment;


22
        
        

--------------------------------------------------------------------------------





(b) the execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any default of the
Borrower or any right, power or remedy of the Administrative Agent or the
Lenders under any of the Credit Documents, nor constitute a waiver of any
provision of any of the Credit Documents; (c) this Amendment may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart; (d) delivery of an executed counterpart of a
signature page to this Amendment by telecopier or electronic mail shall be
effective as delivery of a manually executed counterpart of this Amendment; and
(e) unless otherwise specified, each Lender’s executed signature page to this
Amendment constitutes such Lender’s signature in all its capacities under the
Credit Agreement.
6.2    Neither the execution by the Administrative Agent or the Lenders of this
Amendment, nor any other act or omission by the Administrative Agent or the
Lenders or their officers in connection herewith, shall be deemed a waiver by
the Administrative Agent or the Lenders of any defaults which may exist or which
may occur in the future under the Credit Agreement and/or the other Credit
Documents (collectively “Violations”). Similarly, nothing contained in this
Amendment shall directly or indirectly in any way whatsoever either: (a) impair,
prejudice or otherwise adversely affect the Administrative Agent’s or the
Lenders’ right at any time to exercise any right, privilege or remedy in
connection with the Credit Documents with respect to any Violations; (b) except
for the amendments set forth herein, amend or alter any provision of the Credit
Agreement, the other Credit Documents, or any other contract or instrument; or
(c) constitute any course of dealing or other basis for altering any obligation
of the Borrower or any right, privilege or remedy of the Administrative Agent or
the Lenders under the Credit Agreement, the other Credit Documents, or any other
contract or instrument. Nothing in this letter shall be construed to be a
consent by the Administrative Agent or the Lenders to any Violations.
6.3    The Borrower and each Guarantor hereby (a) acknowledges the terms of this
Amendment; (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Credit Document to which
it is a party and agrees that each Credit Document to which it is a party
remains in full force and effect, except as expressly amended or modified
hereby; and (c) represents and warrants to the Lenders that as of the Effective
Date, after giving effect to the terms of this Amendment: (i) all of the
representations and warranties contained in each Credit Document to which it is
a party are true and correct in all material respects (unless already qualified
by materiality in which case such applicable representation and warranty shall
be true and correct), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (unless already qualified by materiality in which case such
applicable representation and warranty shall be true and correct) as of such
specified earlier date, and (ii) no Default or Event of Default has occurred and
is continuing.
6.4    This Amendment is a Credit Document as defined and described in the
Credit Agreement and all of the terms and provisions of the Credit Agreement
relating to Credit Documents shall apply hereto.


23
        
        

--------------------------------------------------------------------------------





6.5     THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS, INCLUDING THIS
AMENDMENT, EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AND
SUPERSEDE ALL OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Signature Pages Follow]




24
        
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their officers thereunto duly authorized as of the date first above written.
BORROWER:
 
CALIFORNIA RESOURCES CORPORATION
 
 
 
 
 
 
 
 
By: /s/ Marshall D. Smith   
 
 
Name: Marshall D. Smith
 
 
Title: Senior Executive Vice President and Chief Financial Officer
 
 
 





Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







GUARANTORS:
CALIFORNIA HEAVY OIL, INC.
CALIFORNIA RESOURCES LONG BEACH, INC.
CALIFORNIA RESOURCES PETROLEUM CORPORATION
CALIFORNIA RESOURCES PRODUCTION CORPORATION
CALIFORNIA RESOURCES TIDELANDS, INC.
SOUTHERN SAN JOAQUIN PRODUCTION, INC.
THUMS LONG BEACH COMPANY
 
 
 
By:
/s/ Marshall D. Smith
 
Name: Marshall D. Smith
 
Title: Senior Executive Vice President and
Chief Financial Officer





Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







CALIFORNIA RESOURCES ELK HILLS, LLC
CRC CONSTRUCTION SERVICES, LLC
CRC SERVICES, LLC
SOCAL HOLDING, LLC
 
By:
/s/ Marshall D. Smith
Name: Marshall D. Smith
Title: Senior Executive Vice President and
Chief Financial Officer of California Resources Corporation, its Sole Member





Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







CALIFORNIA RESOURCES WILMINGTON , LLC
 
By:
/s/ Marshall D. Smith
Name: Marshall D. Smith
Title: Senior Executive Vice President and
Chief Financial Officer of California Resources Corporation, its Sole Member







Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







CRC MARKETING, INC.
 
By:
/s/ D. Adam Smith
Name: D. Adam Smith
Title: Assistant Secretary





Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







ELK HILLS POWER, LLC
 
By:
/s/ Ivan Gaydarov
Name: Ivan Gaydarov
Title: Vice President and Treasurer of California Resources Corporation, the
Sole Member of California Resource Elk Hills, LLC, its Sole Member





Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







TIDELANDS OIL PRODUCTION COMPANY
 
By:
/s/ Ivan Gaydarov
Name: Ivan Gaydarov
Title: Vice President and Treasurer of California Resources Tidelands, Inc.,
its Managing Partner







CALIFORNIA RESOURCES COLES LEVEE, LLC
 
By:
/s/ Ivan Gaydarov
Name: Ivan Gaydarov
Title: Vice President and Treasurer









Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







CALIFORNIA RESOURCES COLES LEVEE, L.P.
 
By:
/s/ Ivan Gaydarov
Name: Ivan Gaydarov
Title: Vice President and Treasurer of California Resources Coles Levee, LLC,
its General Partner







Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Letter of Credit Issuer,
Swingline Lender, Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Douglas A. Kravitz   
 
Name: Douglas A. Kravitz
 
Title: Executive Director





Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------









 
BANK OF AMERICA, N.A., as Syndication Agent, Letter of Credit Issuer, Swingline
Lender, Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Edna Aguilar Mitchell   
 
Name: Edna Aguilar Mitchell
 
Title: Director



 
 
 
 
 
 
 
 
 
 
 
 







Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
THE BANK OF NOVA SCOTIA
 
 
 
 
 
By: /s/ Terry Donovan   
 
Name: Terry Donovan
 
Title: Managing Director



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
Royal Bank of Canada
 
 
 
 
 
By: /s/ Suzanne Kaicher   
 
Name: Suzanne Kaicher
 
Title: Attorney-in-Fact



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
BARCLAYS BANK PLC
 
 
 
 
 
By: /s/ Salvatore Russo   
 
Name: Salvatore Russo
 
Title: Authorized Signatory



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
HSBC Bank plc
 
 
 
 
 
By: /s/ Satwinder Sekhon   
 
Name: Satwinder Sekhon
 
Title: Authorised Signatory



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
CITIGROUP FINANCIAL PRODUCTS
 
 
 
 
 
By: /s/ Brian S. Broyles   
 
Name: Brian S. Broyles
 
Title: Authorized Signatory



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
The Hartford Floating Rate Fund
By: Wellington Management Company LLP, as investment adviser
 
 
 
 
 
By: /s/ Steven M. Hoffman   
 
Name: Steven M. Hoffman
 
Title: Managing Director & Counsel




 




The Hartford Floating Rate High Income Fund
By: Wellington Management Company LLP, as investment adviser
 
 
 
 
 
By: /s/ Steven M. Hoffman   
 
Name: Steven M. Hoffman
 
Title: Managing Director & Counsel





Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
Sumitomo Mitsui Banking Corporation
 
 
 
 
 
By: /s/ Toshitake Funaki   
 
Name: Toshitake Funaki
 
Title: General Manager
 
 
 



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
COMPASS BANK
 
 
 
 
 
By: /s/ Payton K. Swope   
 
Name: Payton K. Swope
 
Title: Executive Vice President
 
 
 
 



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
GOLDMAN SACHS BANK USA
 
 
 
 
 
By: /s/ Josh Rosenthal   
 
Name: Josh Rosenthal
 
Title: Authorized Signatory
 
 
 
 



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
KeyBank, National Association
 
 
 
 
 
By: /s/ Stephen J. Jones   
 
Name: Stephen J. Jones
 
Title: Senior Vice President
 
 
 
 



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By: /s/ Christopher B. Gribble   
 
Name: Christopher B. Gribble
 
Title: Senior Vice President
 
 
 
 



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By: /s/ Michael A. Tribolet   
 
Name: Michael A. Tribolet
 
Title: Managing Director
 
 
 



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
HSBC Bank USA, National Association, as Revolving Lender
 
 
 
 
 
By: /s/ Benjamin Halperin   
Name: Benjamin Halperin
Title: Managing Director, Oil & Gas
            Coverage





Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
DNB Capital LLC
As Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Kelton Glasscock   
 
Name: Kelton Glasscock
 
Title: Senior Vice President
 




 
By: /s/ Robert Dupree   
 
Name: Robert Dupree
 
Title: Senior Vice President



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
Branch Banking & Trust Company


 
 
 
By: /s/ Parul June   
 
Name: Parul June
 
Title: Senior Vice President



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
Intesa Sanpaolo S.P.A., - New York Branch


 
 
 
By: /s/ Neil Derfler   
 
Name: Neil Derfler
 
Title: Relationship Manager – Vice President
 




 
By: /s/ Francesco Di Mario   
 
Name: Francesco Di Mario
 
Title: Head of Credit – First Vice President



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
GOLDMAN SACHS LENDER PARTNERS LLC


 
 
 
By: /s/ Chris Lam   
 
Name: Chris Lam
 
Title: Authorized Signatory



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
MIZUHO BANK, LTD.


 
 
 
By: /s/ Leon Mo   
 
Name: Leon Mo
 
Title: Authorized Signatory



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
Morgan Stanley Bank, N.A.


 
 
 
By: /s/ Kevin Newan   
 
Name: Kevin Newman
 
Title: Authorized Signatory



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
Morgan Stanley Senior Funding, Inc.


 
 
 
By: /s/ Kevin Newman   
 
Name: Kevin Newman
 
Title: Vice President



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Revolving Lender


 
 
 
By: /s/ Kevin Sparks   
 
Name: Kevin Sparks
 
Title: Director



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
The Bank of New York Mellon


 
 
 
By: /s/ Peter W. Helt   
 
Name: Peter W. Helt
 
Title: Managing Director



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
SOCIETE GENERALE


 
 
 
By: /s/ Diego Medina   
 
Name: Diego Medina
 
Title: Director






By: /s/ Jonathan Logan   
 
Name: Jonathan Logan
Title: Director





Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
CITIBANK, N.A. 
 
 
 
 
 
By: /s/ Phil Ballard   
 
Name: Phil Ballard
Title: Vice President



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
U.S. Bank National Association 
 
 
 
 
 
By: /s/ Christopher D. Zumberge   
 
Name: Christopher D. Zumberge
Title: Senior Vice President



Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------







 
BP Energy Company 
 
 
 
 
 
By: /s/ Timothy Yee   
 
Name: Timothy Yee
Title: Attorney-in-Fact
 
 
 
 
 
 
 
 
 
 
 
 





Signature Page
CALIFORNIA RESOURCES CORPORATION – Seventh Amendment
 




        

--------------------------------------------------------------------------------






Schedule 1.1(a)
Revolving Commitments
 
 
Lender
Revolving Commitment


Bank of America, N.A.


$78,054,567.02


Citibank, N.A.


$78,054,567.02


Goldman Sachs Bank USA


$78,054,567.02


HSBC Bank USA, NA


$78,054,567.02


JPMorgan Chase Bank, N.A.


$78,054,567.02


The Bank of Tokyo - Mitsubishi UFJ, Ltd.


$78,054,567.02


U.S. Bank National Association


$78,054,567.02


Wells Fargo Bank, National Association.


$78,054,567.02


Morgan Stanley Bank, N.A.


$49,822,064.06


Bank of Nova Scotia


$33,214,709.38


Branch Banking and Trust Company


$33,214,709.38


Compass Bank


$33,214,709.38


DNB Capital LLC


$33,214,709.38


Mizuho Bank, Ltd.


$33,214,709.38


PNC Bank, National Association


$33,214,709.38


Société Générale


$33,214,709.38


Morgan Stanley Senior Funding, Inc.


$28,232,502.95


Intesa Sanpaolo S.p.A., New York Branch


$15,361,803.08


Keybank National Association


$15,361,803.08


Sumitomo Mitsui Banking Corporation


$15,361,803.08


The Bank of New York Mellon


$15,361,803.08


BP Energy Company


$3,558,718.85


Total


$1,000,000,000.00







        

--------------------------------------------------------------------------------





Schedule 1.1(e)
Certain Excluded Property


Description
Latitude
Longitude
APN
Santa Clara Valley Gas Plant
34.38880000
-118.797000
057-0-080-135

Description
Address
City
County
APN
Gas Plant/Field Office
3824 Guiberson Rd
Fillmore
Ventura
057-0-080-135








        

--------------------------------------------------------------------------------






Schedule 9.25*
Facilities
Number
Location Name
Latitude
Longitude
Parcel (APN)
1
LTS-2
35.28120000
-119.481000
158-090-17-00-7
2
Co-Gen Plant
35.27800000
-119.478000
158-090-17-00-7
3
34S-CS/3A Compressor Station (K138,k139,k140,k141)
35.27390000
-119.393800
159-270-07-00-7
4
CGP1
35.27800000
-119.478000
158-090-17-00-7
5
Elk Hills Power Plant
35.28060000
-119.470000
158-090-16-00-4
6
Kern Front - Section 23 Dehy Facilities
35.47059100
-119.039227
481-050-34-00-1
7
Lost Hills - Central Facilities
35.69817400
-119.794211
057-201-11-00
8
HPI compressor Plant (K23, K24, K25)
35.27900000
-119.476000
158-090-17-00-7
9
35R-Compressor Station (K80, K82, K83)
35.28150000
-119.482000
158-090-17-00-7
10
30R Compressor Station (K31, K70, K71, K32, K30, K29)
35.29200000
-119.539000
158-100-01-00-2
11
33S Compressor Station (R29, K59, R30)
35.27290000
-119.406000
159-280-04-00-1
12
36R-CS (K11/K13, K50/K51, K52)
35.27920000
-119.459000
158-090-04-00-9
13
18G Warehouse
35.23330000
-119.438900
298-170-01-00-4
14
23Z Dehydration Facility
35.29830000
-119.582700
157-210-19-00-0
15
ESOZ N2 Plant (ASU)
35.26390000
-119.374000
298-070-02-00-8
16
3G-CS Injection (K109, k110, K111, K112, K113)
35.25500000
-119.381000
298-070-01-00-5
17
29R Compressor Station1 (R34, K19, K20, R33)
35.29200000
-119.530000
158-100-02-00-5
18
31S Compressor Station (K123/K124)
35.27520000
-119.437000
159-280-06-00-7
19
CCF - Consolidated Control Facility
35.26520000
-119.482000
298-010-13-00-2
20
Sales Gas Quality Plant (CO2 Removal) (aka GTU2)
35.27870000
-119.473000
158-090-17-00-7
21
14Z FGP1
35.31249800
-119.573963
157-070-01-00-7
22
14Z Amine Facility
35.31250000
-119.574000
157-070-01-00-7
23
Emergency Services Building
35.26520000
-119.482000
298-010-13-00-2
24
Shiells Canyon CO2 Treating Plant
34.36960000
-118.871000
500-0-020-095
25
Grubb Compressor Station
34.32290000
-119.347000
060-0-300-075
26
Water Plant 3rd Grubb
34.32920000
-119.350000
060-0-300-075
27
Shiells H2O Trtmnt Plnt
34.37350000
-118.885000
500-0-020-095



* This list excludes any Buildings or Manufactured (Mobile) Homes (in each case
as defined in the applicable Flood Insurance Regulation) that are not Mortgaged
Property.

--------------------------------------------------------------------------------





28
Bardsdale Wastewater Plant
34.36080000
-118.922000
108-0-080-115
29
GAS PROCESSING PLANT, 3P Gas Plant
36.05061976
-120.114000
038-050-002-000, 038-010-021-000
30
FACILITY - DEHY - NORTH UNIT - MOUNT POSO - TF18
35.60420000
-118.971000
074-090-09-00-3
31
FACILITY - LACT OIL SALES - MOUNT POSO
35.59711000
-118.968000
074-090-12-00-1
32
FACILITY - LACT OIL SALES - MOUNT POSO
35.59706216
-118.966000
074-090-21-00-7
33
FACILITY - MAIN PROCESS - MOUNT POSO
35.59766000
-118.966000
074-090-21-00-7
34
FACILITY - GAS PLANT - ROSE LEASE - GP10
35.62161961
-119.333000
059-280-57-00-6
 
 
 
 
 
 
 
 
 
 





* This list excludes any Buildings or Manufactured (Mobile) Homes (in each case
as defined in the applicable Flood Insurance Regulation) that are not Mortgaged
Property.



--------------------------------------------------------------------------------






Schedule 9.25*
Offices
 
 
 
 
 
 
Number
Description of Location
Address
City
County
Parcel (APN)
1
Field Office
525 Colusa St.
Willows
Glenn
005-301-004-000
2
Admin Office
9600 Ming Avenue, Ste 300 (Bldg M)
Bakersfield
Kern
390-310-58-00-3,
390-310-63-00-7
3
Field Office
9522 Oilfield Rd (Kern Front)
Bakersfield
Kern
481-050-02-00-8
4
Field Office
28590 Hwy 119
Tupman (Unincorporated CDP)
Kern
298‐070‐05-00
5
Field Office
4809 Elk Hills Rd
Tupman (Unincorporated CDP)
Kern
298-010-13-00-2
6
Field Office
110 Skyline Blvd
Avenal
Kings
038-050-021-000
7
Field Office
20101 Goldenwest Street 822-7400
Huntington Beach
Orange
023-181-54
8
Field Office (Tenby)
595 South Wolff Rd
Oxnard
Ventura
218-0-011-025
9
Field Office
3055 West Pacific Coast Hwy (Grubb)
Ventura
Ventura
060-0-310-225





* This list excludes any Buildings or Manufactured (Mobile) Homes (in each case
as defined in the applicable Flood Insurance Regulation) that are not Mortgaged
Property.

--------------------------------------------------------------------------------










Exhibit L
Form of First Out Collateral Agency Agreement







--------------------------------------------------------------------------------








COLLATERAL AGENCY AGREEMENT








among
JPMORGAN CHASE BANK, N.A.,
as Existing Senior Administrative Agent,


[______],
as New Senior Administrative Agent,


The Several Grantors From Time To Time Party Hereto
and
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Agent




Dated as of November [_], 2017
 







--------------------------------------------------------------------------------







COLLATERAL AGENCY AGREEMENT
THIS COLLATERAL AGENCY AGREEMENT (as amended, supplemented, amended and restated
or otherwise modified from time to time, this “Agreement”), executed as of
November [_], 2017 and effective as of the Effective Date (as defined below), is
among JPMORGAN CHASE BANK, N.A., (“JPMorgan”) as administrative agent under the
Existing Senior Credit Agreement (in such capacity and together with its
successors in such capacity, the “Existing Senior Administrative Agent”), on
behalf of itself, the Existing Senior Lenders and the other Existing Senior
Secured Parties; [______], as administrative agent (in such capacity and
together with its successors and any other administrative agent appointed by
under the New Senior Credit Documents, in such capacity, each a “New Senior
Administrative Agent” and collectively, the “New Senior Administrative Agents”),
on behalf of itself, the New Senior Lenders and the other New Senior Secured
Parties; each Additional Hedge Counterparty that becomes a party hereto after
the date hereof; each of the undersigned grantors; the Additional Grantors; and
The Bank of New York Mellon Trust Company, N.A., not in its individual capacity,
but solely as collateral agent (in such capacity and together with its
successors in such capacity, the “Collateral Agent”).
RECITALS
1.California Resources Corporation, a Delaware corporation (the “Borrower”), has
entered into that certain Credit Agreement dated as of September 24, 2014 (such
Credit Agreement, as from time to time amended, supplemented, restated,
modified, Replaced or refinanced in whole or in part, the “Existing Senior
Credit Agreement”), among the Borrower, the Existing Senior Administrative
Agent, the Existing Senior Lenders and the other Existing Senior Secured Parties
from time to time party thereto, pursuant to which the Existing Senior Lenders
and the other Existing Senior Secured Parties have agreed to advance funds and
extend credit to the Borrower.
2.    Of even date herewith, the Borrower has entered into a Senior Secured Term
Loan Agreement (as from time to time amended, supplemented, restated, modified,
replaced or refinanced in whole or in part, the “New Senior Credit Agreement”),
among the Borrower, [___], as New Senior Administrative Agent and the New Senior
Lenders from time to time party thereto, pursuant to which the New Senior
Lenders have agreed to make term loans to the Borrower in an initial aggregate
principal amount of $[1,000,000,000].
3.    Pursuant to that certain [Master Reaffirmation and Assignment and
Assumption Agreement], dated as of the date hereof, the Existing Senior
Administrative Agent has assigned all powers of attorney, liens, or security
interests and all other rights and interests granted to it under the Security
Documents (as defined under the Existing Senior Credit Agreement) to the
Collateral Agent for the benefit of each of the Secured Parties.
4.    Of even date herewith, the undersigned Grantors and the Collateral Agent
have entered into that certain Amended and Restated Security Agreement and that
certain Amended and Restated Pledge Agreement, and that certain Amended and
Restated Guaranty (each as from time


2

--------------------------------------------------------------------------------





to time amended, supplemented, restated, modified, replaced, collectively, the
“GCA”) which shall be effective as of the date hereof.
5.    Within the timeline set forth in the New Senior Credit Agreement, certain
of the undersigned Grantors and the Collateral Agent shall enter into certain
mortgage amendments (the “Mortgage Amendments”), which shall be effective as of
such future date. In addition, certain of the undersigned Grantors have entered
into, or may from time to time enter into, additional Collateral Documents.
6.    The GCA has been amended as of even date herewith such that the Existing
Senior Lenders shall retain their security interest in the Collateral (the
“Priority Lien”) while the New Senior Lenders shall join into and share in the
Priority Lien subject to the terms of this Agreement.
7.    The GCA provides and each of the Mortgage Amendments when executed shall
provide, among other things, that the parties to the Existing Senior Credit
Agreement and the New Senior Credit Agreement shall set forth in this Agreement
their respective rights and remedies with respect to the Collateral and the
appointment of The Bank of New York Mellon Trust Company, N.A., not in its
individual capacity, but solely as Collateral Agent.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, the parties
agree as follows:
ARTICLE 1
DEFINITIONS AND TERMS OF CONSTRUCTION
1.1.    Certain Definitions. When used herein, and unless otherwise defined
herein, terms and expressions defined in the GCA or in the Existing Senior
Credit Agreement shall have the meanings specified in the GCA or the Existing
Senior Credit Agreement, as applicable; and the following additional terms when
used in this Agreement, including its preamble and recitals, shall, except as
otherwise set forth in this Section or where the context otherwise requires,
have the following meanings (such meanings to be equally applicable to the
singular and plural forms thereof):
“Accounts” has the meaning assigned to such term in Section 3.5(a).
“Additional Hedge Counterparty” means the hedge counterparty with respect to
Hedging Obligations that has executed a Collateral Agency Hedge Counterparty
Joinder.
“Administrative Agents” means, collectively, the Existing Senior Administrative
Agent and the New Senior Administrative Agents.
“Agents” means, collectively, the Administrative Agents and any Additional Hedge
Counterparty.
“Agreement” has the meaning set forth in the preamble hereto.


3

--------------------------------------------------------------------------------





“Allocation Provisions” means the provisions set forth in Section 3.6.
“Borrower” has the meaning set forth in the recitals hereto.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state of New York.
“Collateral Agency Hedge Counterparty Joinder” means with respect to the
provisions of this Agreement relating to any Hedging Obligations, an agreement
substantially in the form of Exhibit A.
“Collateral Agent” has the meaning set forth in the preamble hereto.
“Collateral Documents” means, collectively, the “Security Documents” (as defined
in the Senior Credit Agreements).
“DIP Financing” has the meaning assigned to such term in Section 3.08(b).
“DIP Financing Liens” has the meaning assigned to such term in Section 3.08(b).
“DIP Lenders” has the meaning assigned to such term in Section 3.08(b).
“Discharge of Existing Senior Obligations” means the occurrence of all of the
following:
(a)    termination or expiration of all commitments to extend credit that would
constitute Existing Senior Obligations;
(b)    payment in full in cash of the principal of and interest and premium (if
any) on all Existing Senior Obligations (other than any undrawn letters of
credit), including the payment in full in cash of all Post-Petition Interest
with respect to the Existing Senior Obligations and, for the avoidance of doubt,
all amounts drawn under letters of credit constituting Existing Senior
Obligations for which the issuing bank has not been reimbursed by the Borrower;
(c)    discharge or cash collateralization in an amount equal to 105% of the sum
of the aggregate undrawn amount of all then outstanding letters of credit
constituting Existing Senior Obligations and the aggregate fronting and similar
fees which will accrue thereon through the stated expiry of such letters of
credit;
(d)    payment of all obligations under Hedge Agreements constituting Hedging
Obligations then due and payable (or, with respect to any particular Hedge
Agreement, termination of such agreement and payment in full in cash of all
obligations thereunder or such other arrangements as have been made by the
counterparty thereto (and communicated to the Existing Senior Administrative
Agent) pursuant to the terms of the Existing Senior Credit Agreement); and
(e)    payment in full in cash of all other Existing Senior Obligations,
including without limitation, any obligations under Secured Cash Management
Agreements, that are outstanding and


4

--------------------------------------------------------------------------------





unpaid at the time the Existing Senior Obligations are paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at or prior to such time);
provided that, if, at any time after the Discharge of Existing Senior
Obligations has occurred, the Borrower enters into any Existing Senior Credit
Document evidencing an Existing Senior Obligation, then such Discharge of
Existing Senior Obligations shall automatically be deemed not to have occurred
for all purposes of this Agreement with respect to such new Existing Senior
Obligations (other than with respect to any actions taken as a result of the
occurrence of such first Discharge of Existing Senior Obligations), and the
obligations under such Existing Senior Credit Document shall automatically and
without any further action be treated as Existing Senior Obligations for all
purposes of this Agreement, including for purposes of the order of application
of the proceeds of such Collateral set forth in Section 3.6, any New Senior
Obligations shall be deemed to have been at all times New Senior Obligations and
at no time Existing Senior Obligations.
“Effective Date” means the date on which (i) the conditions precedent to the
“Closing Date” under the New Senior Credit Agreement have occurred and (ii) the
conditions precedent to the “Effective Date” under the Seventh Amendment have
occurred.
“Enforcement Threshold” means $50,000,000.
“Excess Existing Senior Obligations” means Obligations constituting Existing
Senior Obligations for the amount of indebtedness (including letters of credit
and reimbursement obligations) under the Existing Senior Credit Agreement and/or
any other agreement pursuant to which Existing Senior Obligations have been
issued to the extent that such Obligations for principal, letters of credit and
reimbursement obligations are in excess of the amount in clause (a) of the
definition of “Existing Senior Priority Cap.”
“Existing Senior Administrative Agent” has the meaning set forth in the preamble
hereto.
“Existing Senior Credit Agreement” has the meaning set forth in the recitals
hereto.
“Existing Senior Credit Documents” means the “Credit Documents” under the
Existing Senior Credit Agreement.
“Existing Senior Lenders” means the Lenders under the Existing Senior Credit
Agreement.
“Existing Senior Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Grantor described in clause (a)(i) of
the definition of “Obligations” in the Existing Senior Credit Agreement.
“Existing Senior Priority Cap” means, as of any date, the sum of (a) the
positive difference, if any, between (I) the greater of (i) $4.0 billion, (ii)
the Borrowing Base in effect at the time of incurrence of such indebtedness and
(iii) 15% of the Consolidated Total Assets of the Borrower and the Subsidiaries
and (II) the lesser of (x) the principal amount outstanding under the New Senior
Credit Agreement (as defined in the First Lien Intercreditor Agreement) and the
New Senior Credit


5

--------------------------------------------------------------------------------





Agreement as of such date, including any capitalized interest paid in-kind as of
such date and all interest and outstanding fees and fees, indemnifications,
reimbursements and expenses as may be due pursuant to the terms of any New
Senior Credit Agreement or New Senior Credit Agreement, and (y) $2.25 billion,
plus (b) the amount of all Hedge Obligations arising under Secured Hedge
Agreements, plus (c) the amount of all Cash Management Obligations arising under
Secured Cash Management Agreements, plus (d) the amount of accrued and unpaid
interest with respect to the principal amount described in clause (a) above
(excluding any interest paid-in-kind) and outstanding fees, to the extent such
Obligations constitute Existing Senior Obligations, plus (e) fees,
indemnifications, reimbursements and expenses as may be due pursuant to the
terms of any Existing Senior Credit Documents.
“Existing Senior Secured Parties” means the “Secured Parties” under the Existing
Senior Credit Agreement.
“GCA” has the meaning set forth in the recitals hereto.
“Indemnitee” has the meaning set forth in Section 4.1(b).
“Insolvency or Liquidation Proceeding” means:
(a)    any case commenced by or against the Borrower or any other Grantor under
the Bankruptcy Code or any other Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Borrower or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Borrower or any other Grantor or
any similar case or proceeding relative to the Borrower or any other Grantor or
its creditors, as such, in each case whether or not voluntary;
(b)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
(c)    any other proceeding of any type or nature including any composition
agreement in which substantially all claims of creditors of the Borrower or any
other Grantor are determined and any payment or distribution is or may be made
on account of such claims.
“New Senior Administrative Agents” has the meaning set forth in the preamble
hereto.
“New Senior Credit Agreement” has the meaning set forth in the recitals hereto.
“New Senior Credit Documents” means the “Credit Documents” under the New Senior
Credit Agreement and any other debt documents governing New Senior Obligations.
“New Senior Lenders” means the Lenders under the New Senior Credit Agreement.
“New Senior Obligation Purchasers” has the meaning assigned to such term in
Section 3.10(a).


6

--------------------------------------------------------------------------------







“New Senior Obligations” means the Indebtedness described in Section 11.1(bb) of
the Existing Senior Credit Agreement.
“New Senior Secured Parties” means the “Secured Parties” or other term of
similar import under the New Senior Credit Documents.
“Post-Petition Interest” means any interest, fees, expenses or other amounts
that accrues or would have accrued after the commencement of any Insolvency or
Liquidation Proceeding, whether or not allowed or allowable in any such
Insolvency or Liquidation Proceeding.
“Recovery” has the meaning assigned to such term in Section 3.11.
“Related Parties” means, with respect to any Person, such Person’s affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s affiliates.
“Replaces” means, in respect of any agreement or facility with reference to the
Existing Senior Credit Agreement or the Existing Senior Obligations, that such
agreement or facility refunds, refinances or replaces the Existing Senior Credit
Agreement or the Existing Senior Obligations in whole and that all commitments
thereunder are terminated, or, to the extent permitted by the terms of the
Existing Senior Credit Agreement, in part.
“Secured Credit Documents” means collectively the Existing Senior Credit
Documents and the New Senior Credit Documents.
“Secure Hedging Obligations” has the meaning given to the term “Hedging
Obligations” in the Existing Senior Credit Agreement.
“Secured Obligations” means the Existing Senior Obligations and the New Senior
Obligations.
“Secured Parties” means the Existing Senior Secured Parties and the New Senior
Secured Parties.
“Senior Credit Agreements” means the Existing Senior Credit Agreement and the
New Senior Credit Agreement.
“Standstill Period” has the meaning assigned to such term in Section 3.5(b).
1.2.    Other Interpretive Provisions. With reference to this Agreement, unless
otherwise specified herein:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes”


7

--------------------------------------------------------------------------------





and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Secured Credit Document), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (iii)
the words “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Secured Credit Document, shall be construed to refer to such Secured
Credit Document in its entirety and not to any particular provision thereof,
(iv) all references in a Secured Credit Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Secured Credit Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein are included for convenience of reference only
and shall not affect the interpretation of this Agreement.
ARTICLE 2    
THE COLLATERAL AGENT
2.1.    Appointment and Authority. Each Agent hereby appoints The Bank of New
York Mellon Trust Company, N.A. to act on its behalf as the Collateral Agent
hereunder and under the Collateral Documents to which the Collateral Agent is a
party and authorizes the Collateral Agent to take such actions on its behalf as
are delegated to the Collateral Agent by the terms hereof or thereof.
2.2.    Exculpatory Provisions. The Collateral Agent shall not have any duties
or obligations except those expressly set forth herein and in the Collateral
Documents to which it is a party. Without limiting the generality of the
foregoing, the Collateral Agent:
(a)    shall not be subject to any fiduciary duty, and no implied covenants or
duties shall be read into this Agreement or into any other document against the
Collateral Agent, regardless of whether a default under the Secured Credit
Documents has occurred and is continuing;


8

--------------------------------------------------------------------------------





(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers;
(c)    shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
affiliates that is communicated to or obtained by the Person serving as the
Collateral Agent or any of its affiliates in any capacity;
(d)     shall have no responsibility for (i) perfecting, maintaining,
monitoring,
(e)    shall not be required to become (whether legally (or of record) or
beneficially or both) a member of any limited liability company, partner of any
partnership, shareholder of any corporation or title holder or owner with
respect to any other property in connection with the exercise of any remedy with
respect to collateral security; nor shall it be required to qualify in any
jurisdiction in which it is not ‬presently qualified to perform its obligations
as Collateral Agent‬;
(f)    shall not be liable for interest on any money received by it or required
to segregate any funds held by it pursuant hereto or to the Collateral Documents
from other funds, except to the extent required by law;
(g)    shall not be liable for any action it takes or omits to take in good
faith that it believes to be authorized or within its rights or powers conferred
upon it by this Agreement or the Collateral Documents;
(h)    in the event of any dispute concerning any funds held by it hereunder or
under the Collateral Documents, may deposit such funds with any court having
jurisdiction in an interpleader proceeding and, following such deposit, shall
have no further liability, duty or obligation with respect to such funds;
(i)    shall not be responsible or liable for any failure or delay in the
performance ‬of its obligations under this Agreement or the other Collateral
Documents arising out of or caused,
(j)    shall not be responsible for or liable for special, punitive, indirect,
or ‬consequential loss or damage of any kind whatsoever (including, but not
limited to, loss of
The Collateral Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Administrative Agents or (ii) in
the absence of its own gross negligence or willful misconduct. The Collateral
Agent shall be deemed not to have knowledge of any default under the Secured
Credit Documents unless and until written notice describing such default is
given to the Collateral Agent by the Borrower or an Agent.
The Collateral Agent shall be fully justified in failing or refusing to take any
action under this


9

--------------------------------------------------------------------------------





‬In the event that the Collateral Agent is required to acquire title to an asset
for any reason, ‬or take any managerial action of any kind in regard thereto, in
order to carry out any fiduciary or
The Collateral Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made by any
Secured Party or any Grantor in or in connection with this Agreement or any
other Secured Credit Document, (ii) the contents of any notice, instruction,
certificate, report or other document delivered by any Secured Party or any
Grantor hereunder (whether pursuant to Section 2.3 or 3.1 hereof or otherwise)
or thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any default under a Secured Credit
Document or (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Secured Credit Document or any other agreement,
instrument or document.
2.3.    Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Collateral Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. The Collateral Agent, at the Grantors’ expense, may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
2.4.    Delegation of Duties. The Collateral Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Collateral Document by or through any one or more sub‑agents appointed by the
Collateral Agent, and the Collateral Agent shall not be responsible for the
misconduct or negligence of any such agent or sub-agent appointed with due care.
The Collateral Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties, and the rights, protections and immunities granted to the Collateral
Agent shall inure to the benefit of such Related Parties.
Notwithstanding any other provision of this Agreement or the Collateral
Documents, upon receipt of any instruction from any Administrative Agent to take
any action hereunder, instead of taking such action itself, the Collateral Agent
may appoint such Administrative Agent to take such action on behalf and as a
sub-agent of the Collateral Agent, and such Administrative Agent will accept
such appointment provided that such Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers that the Administrative Agent is required to
exercise as directed in writing by the Collateral Agent, provided that such
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Administrative Agent to
liability or that is contrary to any Secured Credit Document, other agreement or
applicable law. Following such appointment, the Collateral Agent shall have no
further responsibility to take action itself with respect to such instruction
(except through such sub-agent), and the Collateral Agent shall have no
responsibility


10

--------------------------------------------------------------------------------





or liability for any cost or expense incurred by such Administrative Agent in
the course of acting as the Collateral Agent’s sub-agent, nor shall the
Collateral Agent have any responsibility or liability for any misconduct or
negligence on the part of the Administrative Agent.
2.5.    Resignation of Collateral Agent. Subject to the appointment of a
successor Collateral Agent as provided in this Section and the acceptance of
such appointment by the successor Collateral Agent, the Collateral Agent may at
any time give notice of its resignation to the Administrative Agents and the
Borrower. Upon receipt of any such notice of resignation, the Administrative
Agents shall have the right, in consultation with the Borrower unless an Event
of Default has occurred and is continuing, to appoint a successor, which shall
be a bank with an office in New York, or an affiliate of any such bank with an
office in New York. If no such successor shall have been so appointed by the
Administrative Agents and shall have accepted such appointment within 30 days
after the retiring Collateral Agent gives notice of its resignation, then the
retiring Collateral Agent may on behalf of the Secured Parties, appoint a
successor Collateral Agent meeting the qualifications set forth above or may
petition any court of competent jurisdiction for the appointment of a successor
Collateral Agent. The Collateral Agent will fulfill its obligations hereunder
until a successor Collateral Agent meeting the requirements of this Section 2.5
has accepted its appointment as Collateral Agent and the provisions of this
Section 2.5 have been satisfied. Notwithstanding the foregoing, the Collateral
Agent may be removed upon 30 days notice for any reason at the discretion of the
Administrative Agents, and the Administrative Agents shall assume and perform
all of the duties of the Collateral Agent hereunder until such time, if any, as
the Administrative Agents appoint a successor agent as provided for above. Upon
the acceptance of a successor’s appointment as Collateral Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Collateral Agent, and the retiring
Collateral Agent shall be discharged from all of its duties and obligations as
Collateral Agent hereunder or under the other Collateral Documents. The fees
payable by the Borrower to a successor Collateral Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Collateral Agent’s resignation hereunder
and under the other Collateral Documents, the provisions of this Article and
Section 4.1 shall continue in effect for the benefit of such retiring Collateral
Agent, its sub‑agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Collateral Agent was acting as Collateral Agent.
2.6.    Successor Collateral Agent by Merger, etc. If The Bank of New York
Mellon Trust Company, N.A. consolidates, merges or converts into, or transfers
all or substantially all of its corporate trust business to, another corporation
or other entity, the successor corporation or other entity without any further
act shall be the successor Collateral Agent, provided that, in the case of a
transfer of all or substantially all of its corporate trust business to another
corporation or other entity, the transferee expressly assumes all of the
Collateral Agent’s rights, benefits, duties and obligations hereunder.
2.7.    Non-Reliance on Collateral Agent. Each Agent and each other Secured
Party acknowledges that it will, independently and without reliance upon the
Collateral Agent or any other Agent or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking


11

--------------------------------------------------------------------------------





action under or based upon this Agreement, any other Secured Credit Document or
any related agreement or any document furnished hereunder or thereunder.
2.8.    Guaranty and Collateral Matters. Collateral may be released from the
lien and security interest created by the Collateral Documents at any time or
from time to time in accordance with the provisions of the Collateral Documents
or as provided by the other Secured Credit Documents. Upon the request of the
Borrower and the direction at the time by an Administrative Agent, in connection
with any transaction otherwise permitted under the Secured Credit Documents (as
evidenced by an opinion of counsel from the Borrower on which the Collateral
Agent may conclusively rely), the Collateral Agent will release (a) Collateral
that is sold, conveyed or disposed of (or whose owner ceases to be a subsidiary)
and (b) Collateral of Guarantors that cease to be Grantors or otherwise cease to
be required to be Guarantors under the Secured Credit Documents, in each case,
pursuant to a transaction permitted by this Agreement and the Secured Credit
Documents (evidenced by the aforesaid opinion of counsel on which the Collateral
Agent shall rely). Upon receipt of such request and direction, the Collateral
Agent shall execute, deliver or acknowledge any necessary or proper instruments
delivered to it and reasonably request of it relating to the termination,
satisfaction or release to release any liens on Collateral that is disposed of
(or whose owner ceases to be a subsidiary) or on Collateral of Guarantors that
cease to be Grantors or otherwise cease to be required to be Guarantors under
the Secured Credit Documents, in each case, pursuant to a transaction permitted
by the Secured Credit Documents.
2.9.    Compensation. The Grantors jointly and severally will pay to the
Collateral Agent for its acceptance of this Agreement and services hereunder and
under the Collateral Documents such compensation as Borrower and the Collateral
Agent shall from time to time agree in writing.
ARTICLE 3    
COLLATERAL MATTERS
3.1.    Information from Combined Lenders. From time to time following notice of
any instructions given to the Collateral Agent under Section 3.5, or upon the
request of the Collateral Agent, each Agent (including each Additional Hedge
Counterparty) shall promptly provide the Collateral Agent with a written
statement of the amount of the Secured Hedging Obligations held by it or the
Secured Obligations owed to the Secured Parties on whose behalf it acts (as
applicable) together with information calculating such amount in reasonable
detail.
3.2.    Election to Pursue Remedies.
(a)    The amounts payable by the Borrower to each Secured Party at any time
under any of the Secured Credit Documents to which such Secured Party is a party
shall be separate and independent debts. Each Agent agrees that each Secured
Party shall be entitled to enforce any right arising out of the applicable
Secured Credit Documents to which it is a party, subject to the terms hereof and
thereof. For the avoidance of doubt and subject to the terms of the applicable
Secured Credit Documents, any Secured Party may cancel its commitment, if
applicable, under any applicable Secured Credit Document or accelerate any
obligations or any portion thereof owed to such Secured Party. Notwithstanding
anything to the contrary in the Secured Credit Documents or Collateral
Documents, no Secured Party other than the


12

--------------------------------------------------------------------------------





Collateral Agent or its sub-agent shall have the right individually to realize
upon any liens granted under the Collateral Documents or to otherwise enforce or
exercise any remedy against the Collateral in respect of the Secured Credit
Documents, it being understood and agreed that such remedies may be exercised
only by the Collateral Agent for the benefit of Secured Parties.
(b)    Subject to Sections 3.3, 3.4 and 3.5, at the direction of an
Administrative Agent, the Collateral Agent shall take itself or through its
agent any and all actions provided for in the Secured Credit Documents or
Collateral Documents relating to the pursuit of remedies, including the
foreclosure or disposition of Collateral, if any, pursuant to this Article. Each
Agent (including each Additional Hedge Counterparty) agrees that it will
undertake to perform, and comply with, any instructions provided to it by the
Collateral Agent, provided, that such instructions are not inconsistent with, or
contrary to, the terms and provisions of this Agreement and provided that such
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers that such Agent is
required to exercise as directed in writing by the Collateral Agent, provided
that such Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose such Agent to liability or that is
contrary to any Secured Credit Document, other agreement or applicable law. For
the avoidance of doubt, in no event shall the Collateral Agent have any
responsibility or liability for any negligence or misconduct on the part of any
Agent appointed by it hereunder or under the Collateral Documents.
3.3.    Duty of the Collateral Agent. Beyond its duties expressly provided under
this Agreement or in any other Collateral Document and its duties to account to
the Secured Parties and/or the Grantors for monies and other property received
by the Collateral Agent hereunder or under any other Collateral Document or
Secured Credit Document, the Collateral Agent shall not have any implied duty as
to any Person or property (whether or not the same constitutes Collateral) in
its possession or control or in the possession or control of any of its agents
or nominees, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto.
3.4.    Release of Amounts Held As Cash Collateral. If (a) any amounts are held
on deposit with any Existing Senior Secured Party as cash collateral for any
Senior Secured Obligation in respect of Letters of Credit (as defined in the
Existing Senior Credit Agreement), (b) such Letter of Credit has been cancelled
or otherwise terminated and (c) any Event of Default exists, then any such funds
shall be distributed to the Existing Senior Administrative Agent.
3.5.    Enforcement of Priority Liens.
(a)    Except as provided in Section 3.5(b), prior to the Discharge of Existing
Senior Obligations, the New Senior Administrative Agent, for itself and on
behalf of each New Senior Secured Party, hereby agrees that none of the New
Senior Administrative Agent or any other New Senior Secured Party shall commence
any judicial or nonjudicial foreclosure proceedings with respect to, seek to
have a trustee, receiver, liquidator or similar official appointed for or over,
attempt any action to take possession of, exercise any right, remedy or power
with respect to, or otherwise take any action to enforce its interest in or
realize


13

--------------------------------------------------------------------------------





upon, or take any other action available to it in respect of, any Collateral
under any New Senior Credit Document, applicable law or otherwise (including but
not limited to any right of setoff or under the Existing Intercreditor Agreement
or the First Lien Intercreditor Agreement), it being agreed that only the
Existing Senior Administrative Agent, acting in accordance with the applicable
Existing Senior Credit Documents, shall have the exclusive right (and whether or
not any Insolvency or Liquidation Proceeding has been commenced), to take any
such actions or exercise any such remedies, in each case, without any
consultation with or the consent of the New Senior Administrative Agent or any
other New Senior Secured Party. In exercising rights and remedies with respect
to the Collateral, the Existing Senior Administrative Agent and the other
Existing Senior Secured Parties may enforce the provisions of the Existing
Senior Credit Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in their sole discretion and regardless of
whether such exercise and enforcement is adverse to the interest of any New
Senior Secured Party. Such exercise and enforcement shall include the rights of
an agent appointed by them to Dispose of Collateral upon foreclosure, to incur
expenses in connection with any such Disposition or in connection with care or
preservation of the Collateral and to exercise all the rights and remedies of a
secured creditor under the Uniform Commercial Code, the Bankruptcy Code
(including the right to credit bid) or any other applicable or Bankruptcy Law.
Without limiting the generality of the foregoing, the Existing Senior
Administrative Agent will have the exclusive right to deal with that portion of
the Collateral consisting of deposit accounts and securities accounts
(collectively “Accounts”), including exercising rights under control agreements
with respect to such Accounts. The New Senior Administrative Agent, for itself
and on behalf of the other New Senior Secured Parties, hereby acknowledges and
agrees that no covenant, agreement or restriction contained in any New Senior
Credit Document shall be deemed to restrict in any way the rights and remedies
of the Existing Senior Administrative Agent or the other Existing Senior Secured
Parties with respect to the Collateral as set forth in this Agreement.
Notwithstanding the foregoing, nothing herein shall limit the right or ability
of the New Senior Secured Parties to (i) purchase (by credit bid or otherwise)
all or any portion of the Collateral in connection with any enforcement of
remedies by the Existing Senior Administrative Agent to the extent that, and so
long as, the Discharge of Existing Senior Obligations occurs immediately after
giving effect thereto, (ii) file a proof of claim with respect to the New Senior
Obligations, (iii) take any action in order to create, prove, perfect, preserve
or protect (but not enforce) its rights in, and perfection and priority of the
Collateral Agent’s Lien on, the Collateral or (iv) file any responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any person objecting to or otherwise seeking the
disallowance of the claims of the New Senior Secured Parties or the avoidance of
any Priority Lien securing such New Senior Obligations.
(b)    Prior to the Discharge of Existing Senior Obligations and both before and
during an Insolvency or Liquidation Proceeding after the earlier of (i) the
Total Revolving Commitment (or if the Revolving Commitments have been
terminated, the Total Revolving Exposure) under the Existing Senior Credit
Agreement is less than the Enforcement Threshold or (ii) 135 days have elapsed
(which period will be tolled during any period in which the Existing Senior
Administrative Agent is not entitled, on behalf of the Existing


14

--------------------------------------------------------------------------------





Senior Secured Parties, to enforce or exercise any rights or remedies with
respect to any Collateral as a result of (a) any injunction issued by a court of
competent jurisdiction or (b) the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding) since the date on which the New Senior
Administrative Agent has delivered to the Existing Senior Administrative Agent
written notice of the acceleration of any New Senior Obligations (the period
prior to such date, “Standstill Period”), the New Senior Administrative Agent
and the other New Senior Secured Parties may enforce or exercise any rights or
remedies with respect to any Collateral; provided, that notwithstanding the
expiration of the Standstill Period or anything in the New Senior Credit
Documents to the contrary, in no event may the New Senior Administrative Agent
or any other New Senior Secured Party enforce or exercise any rights or remedies
with respect to any Collateral, or commence, join with any Person at any time in
commencing, or petition for or vote in favor of any resolution for, any such
action or proceeding, if the Existing Senior Administrative Agent on behalf of
the Existing Senior Secured Parties or any other Existing Senior Secured Party
shall have commenced, and shall be diligently pursuing (or shall have sought or
requested relief from, or modification of, the automatic stay or any other stay
or other prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof), the enforcement or exercise of any rights or
remedies with respect to the Collateral (prompt written notice thereof to be
given to the New Senior Administrative Agent by the Existing Senior
Administrative Agent); provided, further, that, at any time after the expiration
of the Standstill Period, if neither the Existing Senior Administrative Agent
nor any other Existing Senior Secured Party shall have commenced and be
diligently pursuing (or shall have sought, and requested relief from, or
modification of, the automatic stay or any other stay or other prohibition in
any Insolvency or Liquidation Proceeding to enable the commencement and pursuit
thereof) the enforcement or exercise of any rights or remedies with respect to
any material portion of the Collateral, and the New Senior Administrative Agent
shall have commenced the enforcement or exercise of any rights or remedies with
respect to any material portion of the Collateral or any such action or
proceeding in respect of such rights and remedies, then for so long as the New
Senior Administrative Agent is diligently pursuing such rights and remedies,
none of any Existing Senior Secured Party or the Existing Senior Administrative
Agent shall take any action of a similar nature with respect to such Collateral,
or commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding (provided
that during such period the Existing Senior Administrative Agent may take any of
the actions the New Senior Administrative Agent is permitted to take during the
Standstill Period). Nothing contained in this Section 3.5(b) shall relieve the
New Senior Administrative Agent or any New Senior Secured Party of its
obligations under Section 3.5(d).
(c)    Except as expressly provided in and subject to Section 3.5(a), Section
3.5(b) and Section 3.8, the New Senior Administrative Agent, for itself and on
behalf of each New Senior Secured Party, agrees that each New Senior Secured
Party (i) will not take or cause to be taken any action the purpose or effect of
which is to give such New Senior Secured Party any preference or priority
relative to, the Existing Senior Secured Parties with respect to the Collateral
or any part thereof, (ii) will not challenge or question in any proceeding the
validity or enforceability of any Existing Senior Obligations or Existing Senior
Credit


15

--------------------------------------------------------------------------------





Document, or the validity or enforceability of the priorities, rights or duties
established by the provisions of this Agreement, (iii) will not take or cause to
be taken any action the purpose or effect of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other Disposition of the Collateral by any
Existing Senior Secured Party or the Existing Senior Administrative Agent acting
on their behalf, (iv) shall have no right to (A) direct the Existing Senior
Administrative Agent or any other Existing Senior Secured Party exercise any
right, remedy or power with respect to any Collateral or (B) consent to the
exercise by the Existing Senior Administrative Agent or any other Existing
Senior Secured Party of any right, remedy or power with respect to any
Collateral, (v) will not institute any suit or assert in any suit or Insolvency
or Liquidation Proceeding any claim against the Existing Senior Administrative
Agent or other Existing Senior Secured Party seeking damages from or other
relief by way of specific performance, instructions or otherwise with respect
to, and neither the Existing Senior Administrative Agent nor any other Existing
Senior Secured Party shall be liable to any of the New Senior Secured Parties
for, any action taken or omitted to be taken by the Existing Senior
Administrative Agent or other Existing Senior Secured Party with respect to any
Collateral, (vi) will not seek, and hereby waives any right, to have any
Collateral or any part thereof marshaled upon any foreclosure or other
Disposition of such Collateral, (vii) will not attempt, directly or indirectly,
whether by judicial proceedings or otherwise, to challenge the enforceability of
any provision of this Agreement, (viii) will not object to forbearance by the
Existing Senior Administrative Agent or any Existing Senior Secured Party, and
(ix) will not assert, and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or claim the benefit of
any marshalling, appraisal, valuation or other similar right that may be
available under applicable law with respect to the Collateral or any similar
rights a junior secured creditor may have under applicable law; provided that
nothing herein shall limit the rights of any New Senior Secured Party to enforce
the terms of this Agreement. The Existing Senior Administrative Agent, for
itself and on behalf of each Existing Senior Secured Party, agrees that each
Existing Senior Secured Party (x) will not challenge or question in any
proceeding the validity or enforceability of any New Senior Obligations or New
Senior Credit Document, or the validity or enforceability of the priorities,
rights or duties established by the provisions of this Agreement and (y) will
not take or cause to be taken any action the purpose or effect of which is, or
could be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other Disposition of the
Collateral by any New Senior Secured Party or the New Senior Administrative
Agent acting on their behalf to the extent such sale, transfer or other
Disposition is permitted by the terms of this Agreement.
(d)    Payment Over. The New Senior Administrative Agent, for itself and on
behalf of each other New Senior Secured Party, hereby agrees that if any New
Senior Secured Party shall obtain possession of any Collateral or shall realize
any Proceeds or payment in respect of any Collateral, pursuant to any rights or
remedies with respect to the Collateral under any New Senior Credit Document or
on account of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding, to the extent permitted hereunder, at any
time prior to the Discharge of Existing Senior Obligations secured, or intended
to be secured, by such Collateral, then it shall hold such Collateral, Proceeds
or payment in trust


16

--------------------------------------------------------------------------------





for the Existing Senior Administrative Agent and the other Existing Senior
Secured Parties and transfer such Collateral, Proceeds or payment, as the case
may be, to the Existing Senior Administrative Agent as promptly as practicable;
provided that nothing herein shall limit the rights of the New Senior Secured
Parties to receive the payments of principal, interest, fees and other amounts
under the New Senior Documents so long as such payment is not the result of any
exercise of remedies by any New Senior Secured Party with respect to the
Collateral or a payment in respect of Collateral or the New Senior Secured
Parties realizing any Proceeds in respect of Collateral. For the avoidance of
doubt, any Proceeds received by any of the New Senior Secured Parties in
connection with any Insolvency or Liquidation Proceeding shall be deemed to be
the result of an exercise of remedies. Furthermore, the New Senior
Administrative Agent shall, at the Grantors’ expense, promptly send written
notice to the Existing Senior Administrative Agent upon receipt of such
Collateral, Proceeds or payment not permitted hereunder by any New Senior
Secured Party and if directed by the Existing Senior Administrative Agent within
five (5) days after receipt by the Existing Senior Administrative Agent of such
written notice, shall deliver such Collateral, Proceeds or payment to the
Existing Senior Administrative Agent in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct. The Existing Senior Administrative Agent is hereby authorized to make
any such endorsements as agent for the New Senior Administrative Agent or any
other New Senior Secured Party. The New Senior Administrative Agent, for itself
and on behalf of each other New Senior Secured Party agrees that if, at any
time, it obtains written notice that all or part of any payment with respect to
any Existing Senior Obligations previously made shall be rescinded for any
reason whatsoever, it will promptly pay over to the Existing Senior
Administrative Agent any such Collateral, Proceeds or payment not permitted
hereunder received by it and then in its possession or under its direct control
in respect of any such Existing Senior Collateral and shall promptly turn any
such Collateral then held by it over to the Existing Senior Administrative
Agent, and the provisions set forth in this Agreement will be reinstated as if
such payment had not been made, until the Discharge of Existing Senior
Obligations. All Priority Liens will remain attached to and enforceable against
all Proceeds so held or remitted, subject to the priorities set forth in this
Agreement. At any time prior to the commencement of an Insolvency or Liquidation
Proceeding, anything contained herein to the contrary notwithstanding, this
Section 3.5(d) shall not apply to any Proceeds of Collateral realized in a
transaction not prohibited by the Existing Senior Credit Documents and as to
which the possession or receipt thereof by the New Senior Administrative Agent
or any other New Senior Secured Party is otherwise permitted by the Existing
Senior Credit Documents.
(e)    Notwithstanding anything to the contrary contained in this Agreement, to
the extent Sections 3.5(a) through (d) above (i) prohibit an Administrative
Agent or other Secured Party from taking any action or forbearing from taking
any action, such Administrative Agent or such other Secured Party shall also be
prohibited from directing the Collateral Agent to take, or forbear from taking,
such action, as applicable and (ii) permit or require an Administrative Agent or
other Secured Party to take any action or forbear from taking any action and
such Administrative Agent or such other Secured Party takes such action, or
forbears from taking such action, as applicable, such Administrative Agent or
such


17

--------------------------------------------------------------------------------





other Secured Party shall be deemed to have done so in its capacity as a
sub-agent of the Collateral Agent.
3.6.    Application of Proceeds. Except as set forth in Section 3.4, all
proceeds of Collateral (including without limitation any interest earned
thereon) resulting from the sale, collection or other disposition of Collateral
in connection with the enforcement or exercise of any rights or remedies with
respect to any portion of the Collateral, or any other distribution on account
of the Collateral (other than any mandatory prepayments in accordance with the
terms of both the Secured Credit Documents), in all such cases whether or not
pursuant to an Insolvency and Liquidation Proceeding (including for the
avoidance of doubt pursuant to a plan of reorganization or similar dispositive
restructuring plan), shall be distributed as follows after payment to the
Collateral Agent of the Collateral Agent’s compensation, expenses and
indemnities due hereunder:
(a)    first, to the Existing Senior Administrative Agent for application to the
Existing Senior Obligations that are not Excess Existing Senior Obligations in
accordance with the Existing Senior Credit Documents,
(b)    second, to the New Senior Administrative Agents for application to the
New Senior Obligations in accordance with the New Senior Credit Documents, until
the New Senior Obligations are repaid in full and in cash (and if there is more
than one New Senior Administrative Agent at such time, to each New Senior
Administrative Agent pro rata in accordance with the amount of the New Senior
Obligations held by the New Senior Secured Parties represented by such New
Senior Administrative Agent at such time),
(c)    third, to the Existing Senior Administrative Agent for application to the
Excess Existing Senior Obligations in accordance with the Existing Senior Credit
Documents until the Discharge of the Existing Senior Obligations has occurred,
and
(d)    fourth, to the Borrower or as otherwise required by the Existing
Intercreditor Agreement or the First Lien Intercreditor Agreement, or by
applicable law.
3.7.    Powers of the Collateral Agent.
(a)    The Collateral Agent is irrevocably authorized and empowered to enter
into and perform its obligations and to act as set forth in this Article 3 or as
requested in any lawful directions given to it from time to time in respect of
any matter by the Administrative Agents in accordance with the provisions of
this Agreement.
(b)    No Secured Party will have any liability whatsoever for any act or
omission of the Collateral Agent nor will the Collateral Agent have any
liability for any act or omission of any Administrative Agent or other Secured
Party, whether as a sub-agent of the Collateral Agent or otherwise.
3.8.    Certain Agreements With Respect to Insolvency or Liquidation
Proceedings.


18

--------------------------------------------------------------------------------





(a)    The parties hereto acknowledge that this Agreement is a “subordination
agreement” under New York law, New York UCC 9-339 and Section 510(a) of the
Bankruptcy Code and shall continue in full force and effect, notwithstanding the
commencement of any Insolvency or Liquidation Proceeding by or against the
Borrower or any subsidiary of the Borrower. All references in this Agreement to
the Borrower or any subsidiary of the Borrower or any other Grantor will include
such Person or Persons as a debtor-in-possession and any receiver or trustee for
such Person or Persons in an Insolvency or Liquidation Proceeding.
(b)    If the Borrower or any of its subsidiaries shall become subject to any
Insolvency or Liquidation Proceeding and shall, as debtor(s)-in-possession, or
if any receiver or trustee for such Person or Persons shall, move for approval
of financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, the New Senior Administrative Agent,
for itself and on behalf of each New Senior Secured Party, agrees that neither
it nor any other New Senior Secured Party will raise any objection, contest or
oppose, and each New Senior Secured Party will waive any claim such Person may
now or hereafter have, to any such DIP Financing or to the Liens on the
Collateral securing such DIP Financing (“DIP Financing Liens”), or to any use,
sale or lease of cash collateral that constitutes Collateral or to any grant of
administrative expense priority under Section 364 of the Bankruptcy Code, unless
(i) the Existing Senior Administrative Agent or the Existing Senior Secured
Parties oppose or object to such DIP Financing or such DIP Financing Liens or
such use of cash collateral, (ii) the maximum principal amount of indebtedness
permitted under such DIP Financing exceeds the sum of (A) the amount of Existing
Senior Obligations refinanced with the proceeds thereof (not including the
amount of any Excess Existing Senior Obligations) and (B) the greater of (I)
$475 million and (II) 15% of the sum of (x) the aggregate amount of indebtedness
for borrowed money constituting principal outstanding under the Existing Senior
Credit Documents plus (y) the aggregate face amount of any letters of credit
issued and outstanding under the Existing Senior Credit Documents on the date of
the commencement of such Insolvency or Liquidation Proceeding, or (iii) the
terms of such DIP Financing provide for the sale of a substantial part of the
Collateral or require the confirmation of a plan of reorganization containing
specific terms or provisions (other than repayment in cash of such DIP Financing
on the effective date thereof). To the extent such DIP Financing Liens are (x)
senior to the Liens on the Collateral securing the Secured Obligations, the New
Senior Administrative Agent will, for itself and on behalf of the other New
Senior Secured Parties, (A) agree to permit the Collateral Agent to subordinate
the Liens on the Collateral securing the New Senior Obligations to the DIP
Financing Liens on the terms to which the Existing Senior Administrative Agent
has agreed to subordinate the Existing Senior Obligations and (B) confirm that
such Collateral shall be subject to the Allocation Provisions and (y) pari passu
to the Liens on the Collateral securing the Secured Obligations, the New Senior
Administrative Agent will, for itself and on behalf of the other New Senior
Secured Parties, confirm that such Collateral shall be subject to the Allocation
Provisions, in each case so long as the Collateral Agent, on behalf of the New
Senior Secured Parties, retains Liens on all the Collateral, including proceeds
thereof arising after the commencement of any Insolvency or Liquidation
Proceeding.


19

--------------------------------------------------------------------------------





(c)    Prior to the Discharge of Existing Senior Obligations, without the
consent of the Existing Senior Administrative Agent, in its sole discretion, the
New Senior Administrative Agent, for itself and on behalf of each New Senior
Secured Party agrees not to propose, support or enter into any DIP Financing.
(d)    The New Senior Administrative Agent, for itself and on behalf of each New
Senior Secured Party agrees that it will not object to, oppose or contest (or
join with or support any third party objecting to, opposing or contesting) and
if requested, will consent to a sale or other Disposition, a motion to sell or
Dispose or the bidding procedure for such sale or Disposition of any Collateral
(or any portion thereof) under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code, if the Existing Senior Secured Parties shall
have consented to such sale or Disposition, such motion to sell or Dispose or
such bidding procedure for such sale or Disposition of such Collateral provided
that (i) all Liens securing the Secured Obligations will attach to the proceeds
of the sale subject to the Allocation Provisions or (ii) the net cash proceeds
of any Disposition under Section 363(b) of the Bankruptcy Code are permanently
applied to the DIP Financing or to the Secured Obligations pursuant to the
Allocation Provisions.
(e)    The New Senior Administrative Agent, for itself and on behalf of each
other New Senior Secured Party waives any claim that may be had against the
Existing Senior Administrative Agent or any other Existing Senior Secured Party
arising out of any DIP Financing Liens or administrative expense priority under
Section 364 of the Bankruptcy Code (in each case that is granted in a manner
that is consistent with this Agreement).
(f)    The New Senior Administrative Agent, for itself and on behalf of each
other New Senior Secured Party, agrees that neither the New Senior
Administrative Agent nor any other New Senior Secured Party will file or
prosecute in any Insolvency or Liquidation Proceeding any motion for adequate
protection (or any comparable request for relief), including for payment of
Post-Petition Interest, based upon their interest in the Collateral, nor object
to, oppose or contest (or join with or support any third party objecting to,
opposing or contesting) (i) any request by the Existing Senior Administrative
Agent or any other Existing Senior Secured Party for adequate protection,
including for payment of Post-Petition Interest, or (ii) any objection by the
Existing Senior Administrative Agent or any other Existing Senior Secured Party
to any motion, relief, action or proceeding based on the Existing Senior
Administrative Agent or Existing Senior Secured Parties claiming a lack of
adequate protection, provided that:
(A)    The Existing Senior Administrative Agent, for itself on behalf of each
other Existing Senior Secured Party, covenants and agrees that to the extent the
Existing Senior Administrative Agent or any other Existing Senior Secured Party
seeks and obtains relief granting adequate protection in the form of a
replacement lien, adequate protection payments or additional collateral granted
to, or for the benefit of, the Existing Senior Secured Parties, then such party
shall, and shall take all action necessary to cause the Existing Senior
Administrative Agent and the Collateral Agent to, provide the benefits


20

--------------------------------------------------------------------------------





of such relief to the New Senior Secured Parties (on the terms and subject to
the conditions of this Agreement, including the Allocation Provisions);
(B)    the New Senior Secured Parties may freely seek and obtain relief granting
adequate protection in the form of superpriority claims to the same extent
granted to the Existing Senior Secured Parties (on the terms and subject to the
conditions of this Agreement, including the Allocation Provisions); and
(C)    the New Senior Secured Parties may freely seek and obtain any relief upon
a motion for adequate protection (or any comparable relief), without any
condition or restriction whatsoever, at any time after the Discharge of Existing
Senior Obligations.
(g)    To the extent the New Senior Obligations and the Existing Senior
Obligations are classified in the same class under a plan of reorganization, the
New Senior Administrative Agent, for itself and on behalf of each of the other
of the New Senior Secured Parties waives any claim it or any such other New
Senior Secured Party may now or hereafter have against the Existing Senior
Administrative Agent or any other Existing Senior Secured Party (or their
representatives) arising out of any election by the Existing Senior
Administrative Agent or any Existing Senior Secured Parties, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b) of
the Bankruptcy Code.
(h)    The New Senior Administrative Agent, for itself and on behalf of each
other New Senior Secured Party, agrees that in any Insolvency or Liquidation
Proceeding, neither the New Senior Administrative Agent nor any other New Senior
Secured Party shall support or vote to accept any plan of reorganization of the
Borrower or any other Grantor unless (i) such plan is accepted by the Existing
Senior Secured Parties in accordance with Section 1126(c) of the Bankruptcy Code
or otherwise provides for the Discharge of Existing Senior Obligations on the
effective date of such plan of reorganization or (ii) (A) such plan provides on
account of the Existing Senior Obligations for the retention by the Collateral
Agent, for the benefit of the Secured Parties, of the Liens on the Collateral
securing the Secured Obligations, and on all proceeds thereof whenever received,
and (B) the New Senior Administrative Agent, for itself and on behalf of each
other New Senior Secured Party, has agreed in writing (in a manner satisfactory
to the Existing Senior Secured Parties holding at least a majority in aggregate
principal amount of Existing Senior Obligations) that the New Senior Obligations
shall benefit from such Liens subject to the Allocation Provisions. Except as
provided herein, the New Senior Secured Parties shall remain entitled to vote
their claims in any such Insolvency or Liquidation Proceeding.
(i)    The New Senior Administrative Agent, for itself and on behalf of each
other New Senior Secured Party, agrees that neither the New Senior
Administrative Agent nor any other New Senior Secured Party shall seek relief
(or support any other party seeking relief), pursuant to Section 362(d) of the
Bankruptcy Code or otherwise, from the automatic stay of Section 362(a) of the
Bankruptcy Code or from any other stay in any Insolvency or


21

--------------------------------------------------------------------------------





Liquidation Proceeding in respect of the Collateral without the prior written
consent of the Existing Senior Administrative Agent.
(j)    The New Senior Administrative Agent, for itself and on behalf of each
other New Senior Secured Party, agrees that neither the New Senior
Administrative Agent nor any other New Senior Secured Party shall oppose or seek
to challenge any claim by the Existing Senior Administrative Agent or any other
Existing Senior Secured Party for allowance or payment in any Insolvency or
Liquidation Proceeding of Existing Senior Obligations consisting of
Post-Petition Interest or cash collateralization of all letters of credit to the
extent of the value of the Liens securing the Secured Obligations (it being
understood that such value will be determined without regard to the existence of
the New Senior Obligations).
(k)    Without the express written consent of the Existing Senior Administrative
Agent, none of the New Senior Administrative Agent or any other New Senior
Secured Party shall (or shall join with or support any third party in opposing,
objecting to or contesting, as the case may be), in any Insolvency or
Liquidation Proceeding involving any Grantor, (i) oppose, object to or contest
the determination of the extent of any Liens held by any of Secured Party or the
value of any claims of any such holder under Section 506(a) of the Bankruptcy
Code or (ii) oppose, object to or contest the payment to the Existing Senior
Secured Party of interest, fees or expenses under Section 506(b) of the
Bankruptcy Code.
(l)    Notwithstanding anything to the contrary contained herein, if in any
Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Collateral is not enforceable for any reason, then each
Administrative Agent for themselves and on behalf of their respective Secured
Parties agrees that, any distribution or recovery they may receive in respect of
any Collateral (including assets that would constitute Collateral but for such
determination) shall be segregated and held in trust and forthwith paid over to
the Collateral Agent in the same form as received without recourse,
representation or warranty (other than a representation of such Administrative
Agent that it has not otherwise sold, assigned, transferred or pledged any
right, title or interest in and to such distribution or recovery) but with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct in order to comply with the Allocation Provisions.
(m)    The New Senior Administrative Agent, for itself and on behalf of each
other New Senior Secured Party, hereby agrees that the Existing Senior
Administrative Agent shall have the right to credit bid the Existing Senior
Obligations and further that none of the New Senior Administrative Agent or any
other New Senior Secured Party shall (or shall join with or support any third
party in opposing, objecting to or contesting, as the case may be) oppose,
object to or contest such credit bid by the Existing Senior Administrative
Agent. The New Senior Secured Parties may credit bid, or instruct the New Senior
Administrative Agent to credit bid the New Senior Obligations in accordance with
Sections 363(k) or 1129 of the Bankruptcy Code or any other applicable law, only
if such bid includes a cash payment sufficient to provide for the Discharge of
Existing Senior Obligations and the Discharge of Existing Senior Obligations
occurs immediately after giving effect to such credit bid, or if the Existing
Senior Administrative Agent otherwise consents in writing.


22

--------------------------------------------------------------------------------





(n)    Without the consent of the Existing Senior Administrative Agent in its
sole discretion, the New Senior Administrative Agent, for itself and on behalf
of each other New Senior Secured Party agrees neither the New Senior
Administrative Agent nor any New Senior Secured Party shall commence or join
with any parties to commence an involuntary bankruptcy petition for the Borrower
or any of its subsidiaries, or support entry of an order for relief in any
involuntary bankruptcy proceedings against the Borrower or any of its
subsidiaries, or seek the appointment of an examiner or a trustee for the
Borrower or any of its subsidiaries.
(o)    The New Senior Administrative Agent, for itself and on behalf of each
other New Senior Secured Party waives any right to assert or enforce any claim
under Section 506(c) or 552 of the Bankruptcy Code as against any Existing
Senior Secured Party or any of the Collateral.
(p)    The Borrower, each Grantor, the Existing Senior Administrative Agent (on
behalf of each Senior Secured Party) and the New Senior Administrative Agent (on
behalf of each New Senior Secured Party) acknowledges that one or more creditor
groups with a single lien on common collateral but with different payment
allocations may be classified separately under Section 1122 of the Bankruptcy
Code. It is the intent of the parties that because of their differing payment
allocations as set forth in Section 3.6, each of the Existing Senior
Obligations, on the one hand, and the New Senior Obligations, on the other hand,
are fundamentally different from one another and shall be separately classified
in any plan of reorganization or similar dispositive restructuring plan proposed
or confirmed (or approved) in an Insolvency or Liquidation Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of any of the Existing Senior
Secured Parties, on the one hand, and the New Senior Secured Parties, on the
other hand, constitute claims in the same class (rather than separate classes of
secured claims), then the New Senior Secured Parties hereby acknowledge and
agree (x) to vote to reject such plan of reorganization or similar dispositive
restructuring plan unless the Existing Senior Secured Parties holding greater
than half in number and two-thirds in amount of the Existing Senior Obligations
agree to accept such plan or such plan provides for the Discharge of Existing
Senior Obligations, (y) that all distributions from or on account of the
Collateral shall be made in accordance with the Allocation Provisions, with the
effect being that, to the extent that the aggregate value of the Collateral is
sufficient (for this purpose ignoring all claims held by the other secured
parties), the Existing Senior Secured Parties, shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, prepetition
interest and other claims, Post-Petition Interest, before any distribution is
made in respect of the New Senior Obligations (or any claims, including in
respect of post-petition interest, fees or expenses, related thereto) from, or
with respect to, such Collateral, with each holder of the New Senior Obligations
(and/or any claim, post-petition interest, fees or expenses, related thereto)
hereby acknowledging and agreeing to turn over to the Existing Senior Secured
Parties amounts otherwise received or receivable by them from, or with respect
to, such Collateral to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing their aggregate
recoveries. The Existing Senior Administrative Agent (on behalf of all Existing
Senior Secured Parties) and the New


23

--------------------------------------------------------------------------------





Senior Administrative Agent (on behalf of all New Senior Secured Parties) each
hereby agree it shall not object to or contest (or support any other party in
objection or contesting) a plan of reorganization or other dispositive
restructuring plan on the grounds that the Existing Senior Obligations and New
Senior Obligations are classified separately.
3.9.    Gratuitous Bailment for Perfection of Certain Security Interests.
(a)     Prior to the Discharge of Existing Senior Obligations, the Existing
Senior Administrative Agent agrees that if the Collateral Agent shall at any
time hold a Lien on any Collateral that can be perfected by the possession or
control of such Collateral or of any Account in which such Collateral is held,
and if such Collateral or any such Account is in fact in the possession or under
the control of the Existing Senior Administrative Agent, the Existing Senior
Administrative Agent will serve as gratuitous bailee for the Collateral Agent
for the sole purpose of perfecting the Liens of the Collateral Agent on such
Collateral. It is agreed that the obligations of the Existing Senior
Administrative Agent and the rights of the Collateral Agent, New Senior
Administrative Agent and the other Secured Parties in connection with any such
bailment arrangement will be in all respects subject to the provisions of
Article 2. Notwithstanding anything to the contrary herein, the Existing Senior
Administrative Agent will be deemed to make no representation as to the adequacy
of the steps taken by it to perfect the Lien on any such Collateral and shall
have no responsibility, duty, obligation or liability to the Collateral Agent,
the New Senior Administrative Agent or any other Secured Party or any other
Person for such perfection or failure to perfect, it being understood that the
sole purpose of this Article is to enable the Collateral Agent to obtain a
perfected Lien in such Collateral to the extent, if any, that such perfection
results from the possession or control of such Collateral or any such Account by
the Existing Senior Administrative Agent. The Existing Senior Administrative
Agent acting pursuant to this Section 3.10 shall not have by reason of the
Secured Credit Documents, this Agreement or any other document or theory, a
fiduciary relationship in respect of any Secured Party, the New Senior
Administrative Agent or the Collateral Agent. Subject to Section 3.11, from and
after the Discharge of Existing Senior Obligations, the Existing Senior
Administrative Agent shall take all such actions in its power as shall
reasonably be requested by the New Senior Administrative Agent (at the sole cost
and expense of the Grantors) to transfer possession or control of such
Collateral or any such Account (in each case to the extent the New Senior
Administrative Agent has a Lien on such Collateral or Account after giving
effect to any prior or concurrent releases of Liens) to the Collateral Agent or
the New Senior Administrative Agent for the benefit of all New Senior Secured
Parties.
(b)     Prior to the Discharge of Existing Senior Obligations, to the extent
that any Account is under the control of the Existing Senior Administrative
Agent at any time, the Existing Senior Administrative Agent will act as
gratuitous bailee on behalf of the Collateral Agent for the purpose of
perfecting the Liens of all Secured Parties in such Accounts and the cash and
other assets therein (but will have no duty, responsibility or obligation to the
Secured Parties (including, without limitation, any duty, responsibility or
obligation as to the maintenance of such control, the effect of such arrangement
or the establishment of such perfection) except as set forth in the last
sentence of this Section 3.10(b)). Unless the Liens securing the Secured
Obligations on such Collateral shall have been or concurrently are released,
after the occurrence of Discharge of Existing Senior Obligations, the Existing
Senior Administrative Agent shall, at the request of the New Senior
Administrative Agent, cooperate with the Grantors and the New Senior
Administrative Agent (at the expense of the Grantors) in permitting control of
any other Accounts to be transferred to the Collateral Agent or the New Senior
Administrative Agent (or for other arrangements with respect to each such
Accounts satisfactory to the New Senior Administrative Agent to be made).


24

--------------------------------------------------------------------------------





3.10.    Purchase Option.
(a)    Notwithstanding anything in this Agreement to the contrary, on or at any
time after (i) the commencement of an Insolvency or Liquidation Proceeding or
(ii) the acceleration of the Existing Senior Obligations, holders of the New
Senior Obligations and each of their respective designated Affiliates (the “New
Senior Obligation Purchasers”) will have the right, at their sole option and
election (but will not be obligated), at any time upon prior written notice to
the Existing Senior Administrative Agent, to purchase from the Existing Senior
Secured Parties all (but not less than all) Existing Senior Obligations
(including unfunded commitments then in effect) other than any Existing Senior
Obligations constituting Excess Existing Senior Obligations and any loans
provided by any of the Existing Senior Secured Parties in connection with a DIP
Financing that are outstanding on the date of such purchase. Promptly following
the receipt of such notice, the Existing Senior Administrative Agent will
deliver to the New Senior Administrative Agent a statement of the amount of
Existing Senior Obligations, (other than any Existing Senior Obligations
constituting Excess Existing Senior Obligations) and DIP Financing provided by
any of the Existing Senior Secured Parties, if any, then outstanding and the
amount of the cash collateral requested by the Existing Senior Administrative
Agent to be delivered pursuant to Section 3.10(b)(ii) below. The right to
purchase provided for in this Section 3.10 will expire unless, within 10
Business Days after the receipt by the New Senior Administrative Agent of such
notice from the Existing Senior Administrative Agent, the New Senior
Administrative Agent delivers to the Existing Senior Administrative Agent an
irrevocable commitment of the New Senior Obligation Purchasers to purchase all
(but not less than all) of the Existing Senior Obligations (including unfunded
commitments) other than any Existing Senior Obligations constituting Excess
Existing Senior Obligations and any loans provided by any of the Existing Senior
Secured Parties in connection with a DIP Financing and to otherwise complete
such purchase on the terms set forth under this Section 3.10.
(b)    On the date specified by the New Senior Administrative Agent (on behalf
of the New Senior Obligation Purchasers) in such irrevocable commitment (which
shall not be less than five Business Days nor more than 20 Business Days, after
the receipt by the Existing Senior Administrative Agent of such irrevocable
commitment), the Existing Senior Secured Parties shall sell to the New Senior
Obligation Purchasers all (but not less than all) Existing Senior Obligations
(including unfunded commitments) other than any Existing Senior Obligations
constituting Excess Existing Senior Obligations and any loans provided by any of
the Existing Senior Secured Parties in connection with a DIP Financing that are
outstanding on the date of such sale, subject to any required approval of any
Governmental Authority then in effect, if any, and only if on the date of such
sale, the Existing Senior Administrative Agent receives the following:
(i)    payment, as the purchase price for all Existing Senior Obligations sold
in such sale, of an amount equal to the full amount of all Existing Senior
Obligations (other than outstanding letters of credit as referred to in clause
(ii) below) other than any Existing Senior Obligations constituting Excess
Existing Senior Obligations and loans provided by any of the Existing Senior
Secured


25

--------------------------------------------------------------------------------





Parties in connection with a DIP Financing then outstanding (including
principal, interest, fees, reasonable attorneys’ fees and legal expenses, but
excluding contingent indemnification obligations for which no claim or demand
for payment has been made at or prior to such time); provided that in the case
of Hedge Obligations that constitute Existing Senior Obligations, the New Senior
Obligation Purchasers shall cause the applicable agreements governing such Hedge
Obligations to be assigned and novated or, if such agreements have been
terminated, such purchase price shall include an amount equal to the sum of any
unpaid amounts then due in respect of such Hedge Obligations, calculated using
the market quotation method and after giving effect to any netting arrangements;
(ii)    a cash collateral deposit in such amount as the Existing Senior
Administrative Agent determines is reasonably necessary to secure the payment of
any outstanding letters of credit constituting Existing Senior Obligations that
may become due and payable after such sale (but not in any event in an amount
greater than one hundred five percent (105%) of the amount then reasonably
estimated by the Existing Senior Administrative Agent to be the aggregate
outstanding amount of such letters of credit at such time), which cash
collateral shall be (A) held by the Existing Senior Administrative Agent as
security solely to reimburse the issuers of such letters of credit that become
due and payable after such sale and any fees and expenses incurred in connection
with such letters of credit and (B) returned to the New Senior Administrative
Agent (except as may otherwise be required by applicable law or any order of any
court or other Governmental Authority) promptly after the expiration or
termination from time to time of all payment contingencies affecting such
letters of credit; and
(iii)    any agreements, documents or instruments which the Existing Senior
Administrative Agent may reasonably request pursuant to which the New Senior
Administrative Agent and the New Senior Obligation Purchasers in such sale
expressly assume and adopt all of the obligations of the Existing Senior
Administrative Agent and the Existing Senior Secured Parties under the Existing
Senior Credit Documents and in connection with loans provided by any of the
Existing Senior Secured Parties in connection with a DIP Financing on and after
the date of the purchase and sale and the New Senior Administrative Agent (or
any other representative appointed by the holders of a majority in aggregate
principal amount of the New Senior Obligations then outstanding) becomes a
successor agent thereunder.
(c)    Such purchase of the Existing Senior Obligations (including unfunded
commitments) and any loans provided by any of the Existing Senior Secured
Parties in connection with a DIP Financing shall be made on a pro rata basis
among the New Senior Obligation Purchasers giving notice to the Existing Senior
Administrative Agent of their interest to exercise the purchase option hereunder
according to each such New Senior Obligation Purchaser’s portion of the New
Senior Obligations outstanding on the date of purchase or such portion as such
New Senior Obligation Purchasers may otherwise agree


26

--------------------------------------------------------------------------------





among themselves. Such purchase price and cash collateral shall be remitted by
wire transfer in federal funds to such bank account of the Existing Senior
Administrative Agent as the Existing Senior Administrative Agent may designate
in writing to the New Senior Administrative Agent for such purpose. Interest
shall be calculated to but excluding the Business Day on which such sale occurs
if the amounts so paid by the New Senior Obligation Purchasers to the bank
account designated by the Existing Senior Administrative Agent are received in
such bank account prior to 12:00 noon, New York City time, and interest shall be
calculated to and including such Business Day if the amounts so paid by the New
Senior Obligation Purchasers to the bank account designated by the Existing
Senior Administrative Agent are received in such bank account later than 12:00
noon, New York City time.
(d)    Such sale shall be expressly made without representation or warranty of
any kind by the Existing Senior Secured Parties as to the Existing Senior
Obligations, the Collateral or otherwise and without recourse to any Existing
Senior Secured Party, except that the Existing Senior Secured Parties shall
represent and warrant severally as to the Existing Senior Obligations (including
unfunded commitments) and any loans provided by any of the Existing Senior
Secured Parties in connection with a DIP Financing then owing to it: (i) that
such applicable Existing Senior Secured Party owns such Existing Senior
Obligations (including unfunded commitments) and any loans provided by any of
the Existing Senior Secured Parties in connection with a DIP Financing; and (ii)
that such applicable Existing Senior Secured Party has the necessary corporate
or other governing authority to assign such interests.
(e)    After such sale becomes effective, the outstanding letters of credit will
remain enforceable against the issuers thereof and will remain secured by the
Priority Lien upon the Collateral in accordance with the applicable provisions
of the Existing Senior Credit Documents as in effect at the time of such sale
(including this Agreement), and the issuers of letters of credit will remain
entitled to the benefit of the Priority Lien upon the Collateral and sharing
rights in the proceeds thereof in accordance with the provisions of the Existing
Senior Credit Documents as in effect at the time of such sale (including this
Agreement), as fully as if the sale of the Existing Lien Obligations had not
been made, but, except with respect to cash collateral held by the issuer(s) of
such letters of credit, only the Person or successor agent to whom the Priority
Lien is transferred in such sale will have the right to foreclose upon or
otherwise enforce the Priority Lien and only the New Senior Obligation
Purchasers in the sale will have the right to direct such Person or successor as
to matters relating to the foreclosure or other enforcement of the Priority
Lien.
3.11.    Reinstatement. If any Existing Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of any Grantor any amount (a “Recovery”) for any reason
whatsoever, then the Existing Senior Obligations shall be reinstated to the
extent of such Recovery and the Existing Senior Secured Parties shall be
entitled to a reinstatement of Existing Senior Obligations with respect to all
such recovered amounts. The New Senior Administrative Agent, for itself and on
behalf of each other New Senior Secured Party agrees that if, at any time, a New
Senior Secured Party receives notice of any Recovery, the New Senior
Administrative Agent and each other New Senior Secured Party, shall promptly pay
over to


27

--------------------------------------------------------------------------------





the Collateral Agent any payment that is not permitted hereunder to be received
by the New Senior Secured Parties and then in its possession or under its
control in respect of any Collateral and shall promptly turn any Collateral then
held by it over to the Collateral Agent for application pursuant to the
Allocation Provisions, and the provisions set forth in this Agreement shall be
reinstated as if such payment had not been made. If this Agreement shall have
been terminated prior to any such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement. Any Collateral or proceeds thereof that
is not permitted hereunder to be received by the New Senior Secured Parties
received by the New Senior Administrative Agent or any other New Senior Secured
Party and then in its possession or under its control on account of the New
Senior Obligations after the termination of this Agreement shall, in the event
of a reinstatement of this Agreement pursuant to this Section 3.11, be held in
trust for and paid over to the Collateral Agent for application pursuant to
Section 3.6. This Section 3.11 shall survive termination of this Agreement.
3.12 Borrower and Grantors’ Obligations. The Borrower and the Grantors, jointly
and severally, agree to: (i) perfect, maintain, monitor,
ARTICLE 4    
MISCELLANEOUS
4.1.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower and each other Grantor jointly and
severally shall pay (i) all reasonable and documented out‑of‑pocket expenses
incurred by the Collateral Agent and its affiliates (including the reasonable
fees, charges and disbursements of counsel for the Collateral Agent), in
connection with the preparation, negotiation, execution, delivery, performance
and administration of this Agreement and the other Collateral Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out‑of‑pocket expenses incurred by the Collateral
Agent (including the fees, charges and disbursements of counsel for the
Collateral Agent) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Collateral Documents,
including its rights under this Section, or (B) in connection with the
extensions of credit made under the Secured Credit Documents, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such indebtedness.
(b)    Indemnification by the Borrower and Grantors. The Borrower and each other
Grantor jointly and severally shall indemnify the Collateral Agent (and any
sub-agent thereof) and each Related Party of any of the foregoing persons (each
such person, an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related out-of-pocket
expenses (including the reasonable fees, charges and disbursements of one
counsel for all Indemnitees taken as a whole and, if necessary, one local
counsel for all Indemnitees taken as a whole and, if necessary, one local
counsel for all Indemnitees taken as a whole in each relevant jurisdiction, and
in the case


28

--------------------------------------------------------------------------------





of an actual or perceived conflict of interest, one additional counsel and (if
reasonably necessary) one local counsel in each relevant jurisdiction to the
affected Indemnitees similarly situated, and, in connection with any Insolvency
or Liquidation Proceeding, one bankruptcy counsel for all Indemnitees taken as a
whole) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Grantor or any of its Related Parties arising out of, in
connection with, or as a result of (i) the execution, delivery, administration
or enforcement of this Agreement, any other Collateral Document or Secured
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any extension of credit or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of hazardous
materials on or from any property owned or operated by the Borrower or any of
its subsidiaries, or any liability under environmental law related in any way to
the Borrower or any of its subsidiaries, (iv) any civil penalty or fine assessed
by the U.S. Department of the Treasury’s Office of Foreign Assets Control
against, and all reasonable costs and expenses (including the reasonable fees
and disbursements of all Indemnitees taken as a whole) incurred in connection
with defense thereof by the Collateral Agent as a result of the funding of loans
or the acceptance of payments under the Secured Credit Documents, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any of its Related
Parties, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, willful misconduct or bad
faith of such Indemnitee.
(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Grantor shall assert, and each Grantor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special,
exemplary, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Collateral Document or any agreement or instrument contemplated hereby
or the transactions contemplated hereby or thereby. No Indemnitee referred to in
subsection (b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Collateral Documents or the
transactions contemplated hereby or thereby.
(d)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(e)    Survival. The agreements in this Section shall survive the resignation of
the Collateral Agent, the repayment, satisfaction or discharge of all the other
Secured Obligations, and the termination of this Agreement.


29

--------------------------------------------------------------------------------





4.2.    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier to the applicable
recipient at its address set forth on Schedule 1 hereto.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, and notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient), except that notices to the Collateral Agent shall be deemed to be
effective only when actually received by it. Notices delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).
(b)    Electronic Communications. The Collateral Agent shall have the right to
accept and act upon direction and instructions, including ‬funds transfer
instructions (“Instructions”) given pursuant to this Agreement and delivered
using ‬Electronic Means; provided, however, that the Borrower or Agent, as
applicable shall provide to the Collateral Agent an ‬incumbency certificate
listing authorized officers and containing specimen signatures of such
‬authorized officers, which incumbency certificate shall be amended by the
Borrower or Agent, as applicable, whenever a ‬person is to be added or deleted
from the listing. If the Borrower or Agent, as applicable, elects to give the
Collateral Agent ‬Instructions using Electronic Means and the Collateral Agent
in its discretion elects to act upon such
(c)    Effectiveness of Facsimile Documents and Signatures. This Agreement may
be transmitted and/or signed by facsimile to the recipient’s facsimile number
set forth on Schedule 1 hereto. The effectiveness of this Agreement and
signatures shall, subject to applicable law, have the same force and effect as
manually signed originals and shall be binding on parties hereto. The Collateral
Agent may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
(d)    Change of Address, Etc. Any party hereto may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.
(e)    Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely and act upon any notices purportedly given by or on behalf of any Agent
(including any Additional Hedge Counterparty), or any Grantor even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient,


30

--------------------------------------------------------------------------------





varied from any confirmation thereof. The Borrower shall indemnify the
Collateral Agent from all losses, costs, expenses and liabilities resulting from
the reliance by the Collateral Agent on each notice purportedly given by or on
behalf of each Agent, Additional Hedge Counterparty or the Grantors.
4.3.    Amendments; Collateral Agency Joinders; Pledge and Security Agreement
Supplements. No amendment or waiver of or consent to any departure from any
provision of this Agreement shall be effective unless it is in writing and
signed by each Administrative Agent, the Collateral Agent and the Grantors.  Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given and to the extent specified in such writing. In
addition, all such amendments and waivers shall be effective only if given with
the necessary approvals of the requisite percentage of the Existing Senior
Secured Parties under the Existing Senior Credit Documents and of the requisite
percentage of New Senior Secured Parties under the New Senior Credit Documents.
Upon the execution and delivery by any Person of an Accession Agreement, a
Supplement or an Assumption Agreement under the GCA, (a) such Person shall be
referred to as an “Additional Grantor” and shall become and be a Grantor
hereunder, and each reference in this Agreement to a “Grantor” shall also mean
and be a reference to such Additional Grantor, and each reference in any other
Secured Credit Document to a “Grantor” shall also mean and be a reference to
such Additional Grantor, and (b) each reference herein to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to this Agreement, and
each reference in any other Secured Credit Document to the “Collateral Agency
Agreement,” “thereunder,” “thereof” or words of like import referring to this
Agreement, shall mean and be a reference to this Agreement as supplemented by
such Assumption Agreement. Upon the execution and delivery by any Person joining
this Agreement as an “Additional Hedge Counterparty” of a Collateral Agency
Hedge Counterparty Joinder (a) such Person shall be referred to as an
“Additional Hedge Counterparty” and shall become and be an “Additional Hedge
Counterparty” hereunder and (b) each reference herein to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to this Agreement, and
each reference in any other Secured Credit Document to the “Collateral Agency
Agreement,” “thereunder,” “thereof” or words of like import referring to this
Agreement, shall mean and be a reference to this Agreement as supplemented by
such Collateral Agency Hedge Counterparty Joinder, in each case without any
further action by the Collateral Agent. In connection with executing or
acknowledging any amendment, waiver or other modification contemplated hereunder
or under the Collateral Documents, the Collateral Agent shall receive an opinion
of counsel from the Borrower that such amendment, waiver or modification is
permitted under this Agreement and such Collateral Documents.
4.4.    Preservation of Rights. No failure on the part of any Administrative
Agent or any other Secured Party to exercise, and no delay in exercising, any
right hereunder or under any other Secured Credit Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. Neither the execution nor the delivery of this Agreement shall in any
manner impair or affect any other security for the Secured Obligations. The
rights and remedies of the Collateral Agent and the Administrative Agents
provided herein and in the other Secured Credit Documents are cumulative and are
in addition to, and not exclusive of, any rights or remedies provided by law.
The rights of the Collateral Agent and the Administrative Agents under any
Secured Credit Document against any party thereto are not conditional or
contingent on any attempt by such Person to exercise any of its rights or
exhaust any recourse under any other Secured Credit Document against such party
or against any other Person.
4.5.    Unenforceability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such


31

--------------------------------------------------------------------------------





prohibition or invalidity without invalidating the remaining portions hereof or
thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
4.6.    Survival of Agreements. All covenants and agreements herein shall
survive the execution and delivery of this Agreement, the execution and delivery
of any other Secured Credit Documents and the creation of the Secured
Obligations.
4.7.    Binding Effect and Assignment. This Agreement (a) shall be binding on
each Grantor and its successors and permitted assigns and (b) shall inure,
together with all rights and remedies of the Collateral Agent hereunder, to the
benefit of the Secured Parties and their respective successors, transferees and
assigns. No Grantor shall have any rights hereunder, nor may any Grantor rely on
the terms hereof.
4.8.    Termination. It is contemplated by the parties hereto that there may be
times when no Secured Obligations are outstanding, but notwithstanding such
occurrences, this Agreement shall remain valid and shall be in full force and
effect as to subsequent outstanding Secured Obligations. Upon the Discharge of
the Existing Senior Obligations, upon written request for the termination hereof
delivered by the Borrower to the Collateral Agent, this Agreement shall
terminate.
4.9.    Governing Law and Choice of Venue.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER SECURED CREDIT DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER SECURED CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE SECURED
PARTIES MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER SECURED CREDIT DOCUMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


32

--------------------------------------------------------------------------------





(c)    WAIVER OF VENUE. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER SECURED CREDIT DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH GRANTOR HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 4.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY SECURED PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
4.10.    Counterparts. This Agreement may be separately executed in any number
of counterparts (including by facsimile transmission), all of which when so
executed shall be deemed to constitute one and the same Agreement.
4.1.    Applicability to Collateral Agent. Notwithstanding anything to the
contrary contained herein, in no event, shall the Collateral Agent be subject
to, charged with knowledge of or otherwise be obligated to act under any
document to which it is not a party.
4.2.    Incorporation of Rights, Privileges and Immunities. As between and among
the Borrower, the Grantors and the New Senior Administrative Agent, the New
Senior Administrative Agent shall have the rights, protections and immunities
granted to it under the New Senior Credit Agreement, all of which are
incorporated by reference herein mutatis mutandis. To the extent that such
rights, protections and immunities conflict with any provisions of this
Agreement (before giving effect to the immediately preceding sentence), this
Agreement shall control.
4.3.    AUTHORIZATION. Each party hereto represents and warrants to the other
parties hereto that it is duly authorized (on its own behalf and on behalf of
any Secured Party that it represents) that is duly authorized to enter into this
Agreement.
4.4.    FINAL AGREEMENT. THIS WRITTEN COLLATERAL AGENCY AGREEMENT AND THE OTHER
SECURED CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR OR CONTEMPORANEOUS ORAL AGREEMENTS
OF THE PARTIES.


33

--------------------------------------------------------------------------------





THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[SIGNATURES BEGIN ON FOLLOWING PAGE]


34

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof by their respective officers thereunto duly
authorized.
JPMORGAN CHASE BANK, N.A., as Existing Senior Administrative Agent
By:____________________________________
Name:
Title:
By:____________________________________
Name:
Title:
[_______], as New Senior Administrative Agent
By:____________________________________
Name:     
Title:     
By:____________________________________
Name:
Title:




[Signature Page to Collateral Agency Agreement]





--------------------------------------------------------------------------------






THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent
By:____________________________________
Name:     
Title:     




[Signature Page to Collateral Agency Agreement]





--------------------------------------------------------------------------------






Agreed and Accepted:


[GRANTORS]


By:    _____________________________________
Name:
Title:    






[Signature Page to Collateral Agency Agreement]





--------------------------------------------------------------------------------






SCHEDULE 1
Addresses for Notices







--------------------------------------------------------------------------------






EXHIBIT A
to Collateral Agency Agreement
FORM OF
COLLATERAL AGENCY HEDGE COUNTERPARTY JOINDER
Reference is made to the Collateral Agency Agreement dated as of November [●],
2017 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Agency Agreement”) among JPMORGAN
CHASE BANK, N.A., as and Existing Senior Administrative Agent, [●], as the New
Senior Administrative Agent, in each case on behalf of the applicable Secured
Parties, the Grantors party thereto, the Additional Grantors, and THE BANK OF
NEW YORK MELLON TRUST COMPANY, N.A., not in its individual capacity, but solely,
as the Collateral Agent. Capitalized terms used but not otherwise defined herein
shall have the meaning set forth in the Collateral Agency Agreement. This
Collateral Agency Hedge Counterparty Joinder (this “Joinder”) is being executed
and delivered pursuant to the GCA and the Collateral Agency Agreement.
1.    Joinder. The undersigned, _____________________, a _______________, as a
hedge counterparty with respect to Secured Hedging Obligations hereby agrees to
become party as an Additional Hedge Counterparty under the Collateral Agency
Agreement for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Collateral Agency Agreement with respect to Secured
Hedging Obligations as fully as if the undersigned had executed and delivered
the Collateral Agency Agreement as of the date thereof.
2.    Governing Law and Miscellaneous Provisions. The provisions of Section 4.9
of the Collateral Agency Agreement will apply with like effect to this Joinder.


A-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be executed
by their respective officers or representatives as of ___________________,
20____.






[insert name of the new representative]
By:    ________________________________
Name:    ________________________________
Title:    ________________________________




    